Exhibit 10.1





AGREEMENT OF LIMITED PARTNERSHIP
OF


MACKENZIE REALTY OPERATING PARTNERSHIP, LP


a Delaware limited partnership


____________________________________
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),OR
THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS IN THE OPINION OF COUNSEL SATISFACTORY TO THE
PARTNERSHIP THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE
EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.
dated as of May 28, 2020


TABLE OF CONTENTS
Page


ARTICLE 1 DEFINED TERMS
ARTICLE 2 ORGANIZATIONAL MATTERS


Section 2.1 Formation
Section 2.2 Name
Section 2.3Principal Office and Resident Agent; Principal Executive Office
Section 2.4 Power of Attorney
Section 2.5 Term
Section 2.6Partnership Interests Are Securities


ARTICLE 3 PURPOSE


Section 3.1 Purpose and Business
Section 3.2 Powers
Section 3.3Partnership Only for Purposes Specified
Section 3.4Representations and Warranties by the Partners


ARTICLE 4 CAPITAL CONTRIBUTIONS


Section 4.1Capital Contributions of the Partners
Section 4.2 Partnership Units
Section 4.3Additional Funds and Capital Contributions
Section 4.4 No Interest; No Return
Section 4.5 Other Contribution Provisions


ARTICLE 5 DISTRIBUTIONS


Section 5.1Requirement and Characterization of Distributions
Section 5.2 Distributions in Kind
Section 5.3 Amounts Withheld
Section 5.4 Distributions upon Liquidation
Section 5.5Distributions to Reflect Additional Partnership Units
Section 5.6 Restricted Distributions


ARTICLE 6 ALLOCATIONS


Section 6.1Timing and Amount of Allocations of Net Income and Net Loss
Section 6.2 General Allocations
Section 6.3 Regulatory Allocation Provisions
Section 6.4 Tax Allocations


ARTICLE 7 MANAGEMENT AND OPERATIONS OF BUSINESS


Section 7.1 Management
Section 7.2 Certificate of Limited Partnership
Section 7.3Restrictions on General Partner’s Authority
Section 7.4Reimbursement of the General Partner
Section 7.5Outside Activities of the General Partner
Section 7.6 Transactions with Affiliates
Section 7.7 Indemnification
Section 7.8 Liability of the General Partner
Section 7.9 Title to Partnership Assets
Section 7.10 Reliance by Third Parties


ARTICLE 8 RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS


Section 8.1 Limitation of Liability
Section 8.2 Management of Business
Section 8.3Outside Activities of Limited Partners
Section 8.4 Return of Capital
Section 8.5Rights of Limited Partners Relating to the Partnership
Section 8.6Partnership Right to Call Partnership Units
Section 8.7 Rights as Objecting Partner


ARTICLE 9 BOOKS, RECORDS, ACCOUNTING AND REPORTS


Section 9.1 Records and Accounting
Section 9.2 Partnership Year
Section 9.3 Reports


ARTICLE 10 TAX MATTERS


Section 10.1 Preparation of Tax Returns
Section 10.2 Tax Elections
Section 10.3 Tax Administrative Matters
Section 10.4 Withholding
Section 10.5 Organizational Expenses


ARTICLE 11 PARTNER TRANSFERS AND WITHDRAWALS


Section 11.1 Transfer
Section 11.2Transfer of General Partner’s Partnership Interest
Section 11.3Limited Partners’ Rights to Transfer
Section 11.4Admission of Substituted Limited Partners
Section 11.5 Assignees
Section 11.6 General Provisions


ARTICLE 12 ADMISSION OF PARTNERS


Section 12.1Admission of Successor General Partner
Section 12.2Admission of Additional Limited Partners
Section 12.3Amendment of Agreement and Certificate of Limited Partnership
Section 12.4 Limit on Number of Partners
Section 12.5 Admission


ARTICLE 13 DISSOLUTION, LIQUIDATION AND TERMINATION


Section 13.1 Dissolution
Section 13.2 Winding Up
Section 13.3Deemed Contribution and Distribution
Section 13.4 Rights of Holders
Section 13.5 Notice of Dissolution
Section 13.6Cancellation of Certificate of Limited Partnership
Section 13.7Reasonable Time for Winding-Up


ARTICLE 14 PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS; MEETINGS


Section 14.1Procedures for Actions and Consents of Partners
Section 14.2 Amendments
Section 14.3Actions and Consents of the Partners


ARTICLE 15 GENERAL PROVISIONS


Section 15.1Redemption Rights of Qualifying Parties
Section 15.2 Addresses and Notice
Section 15.3 Titles and Captions
Section 15.4 Pronouns and Plurals
Section 15.5 Further Action
Section 15.6 Binding Effect
Section 15.7 Waiver
Section 15.8 Counterparts
Section 15.9Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial
Section 15.10 Entire Agreement
Section 15.11 Invalidity of Provisions
Section 15.12Limitation to Preserve REIT Status
Section 15.13 No Partition
Section 15.14No Third-Party Rights Created Hereby
Section 15.15 No Rights as Stockholders




Exhibits List
EXHIBIT A
NOTICE OF REDEMPTION
A-1

AGREEMENT OF LIMITED PARTNERSHIP
OF MACKENZIE REALTY OPERATING PARTNERSHIP, LP
THIS AGREEMENT OF LIMITED PARTNERSHIP OF MacKenzie Realty Operating Partnership,
LP, dated as of May 28, 2020, is made and entered into by and among MacKenzie
Realty Capital, Inc., a Maryland corporation, as the General Partner, and the
Persons from time to time party hereto, as limited partners.
WHEREAS, a Certificate of Limited Partnership of the Partnership was filed with
the Delaware Division of Corporations on May 20, 2020;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE 1
DEFINED TERMS
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement:
 “Accredited Investor” has the meaning as defined in Rule 501 promulgated under
the Securities Act.
 “Act” means the Limited Partnership Act of the State of Delaware, as it may be
amended from time to time, and any successor to such statute.
 “Actions” has the meaning set forth in Section 7.7 hereof.
 “Additional Funds” has the meaning set forth in Section 4.3A hereof.
 “Additional Limited Partner” means a Person who is admitted to the Partnership
as a limited partner pursuant to the Act and Section 4.2 and Section 12.2 hereof
and who is shown as such on the books and records of the Partnership.
 “Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account as of the end of the relevant Partnership Year or
other applicable period, after giving effect to the following adjustments:
(i)
increase such Capital Account by any amounts that such Partner is obligated to
restore pursuant to this Agreement upon liquidation of such Partner’s
Partnership Interest or that such Person is deemed to be obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence
of each of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(ii)
decrease such Capital Account by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition of “Adjusted Capital Account” is intended to comply
with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
 “Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year or other applicable period.
 “Adjustment Factor” means 1.0; provided, however, that in the event that the
General Partner (i) declares or pays a dividend on all of its outstanding REIT
Shares wholly or partly in REIT Shares or makes a distribution to all holders of
its outstanding REIT Shares wholly or partly in REIT Shares, (ii) splits or
subdivides its outstanding REIT Shares or (iii) effects a reverse stock split or
otherwise combines its outstanding REIT Shares into a smaller number of REIT
Shares, the Adjustment Factor shall be adjusted by multiplying the Adjustment
Factor previously in effect by a fraction, the numerator of which shall be the
number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split  or combination
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time), and the
denominator of which shall be the actual number of REIT Shares (determined
without the above assumption) issued and outstanding on such date and, provided
further, that if the General Partner shall merge, consolidate or combine with
any entity other than an Affiliate of the General Partner (the “Surviving
Partnership”), the Adjustment Factor shall be adjusted by multiplying the
Adjustment Factor by the number of shares of the Surviving Partnership into
which one REIT Share is converted pursuant to such merger, consolidation or
combination, determined as of the date of such merger, consolidation or
combination.  Any adjustment to the Adjustment Factor shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event; provided, however, that if the General Partner
receives a Notice of Redemption after the record date, but prior to the
effective date of such dividend, distribution, split, subdivision, reverse split
or combination, the Adjustment Factor shall be determined as if the General
Partner had received the Notice of Redemption immediately prior to the record
date for such dividend, distribution, split, subdivision, reverse split or
combination.
 “Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) costs and expenses incurred by the
General Partner or the Partnership relating to any redemption or exchange of
Partnership Interests and (iii) administrative costs and expenses of the General
Partner, including any salaries or other payments to directors, officers or
employees of the General Partner, and any accounting and legal expenses of the
General Partner, in each case attributable to the Properties.
 “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling or controlled by or under common control with such
Person. For the purposes of this definition, “control” when used with respect to
any Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.
 “Agreement” means this Limited Partnership Agreement of MacKenzie Realty
Operating Partnership, LP, as now or hereafter amended, restated, modified,
supplemented or replaced.
 “Applicable Percentage” has the meaning set forth in Section 15.1B hereof.
 “Appraisal” means, with respect to any assets, the written opinion of an
independent third party experienced in the valuation of similar assets, selected
by the General Partner. Such opinion may be in the form of an opinion by such
independent third party that the value for such property or asset as set by the
General Partner is fair, from a financial point of view, to the Partnership.
 “Assignee” means a Person to whom a Partnership Interest has been Transferred
in a manner permitted under this Agreement, but who has not become a Substituted
Limited Partner, and who has the rights set forth in Section 11.5 hereof.
 “Available Cash” means, with respect to any period for which such calculation
is being made,
(i)
the sum, without duplication, of:

(1)
the Partnership’s Net Income or Net Loss (as the case may be) for such period,

(2)
the Partnership’s Depreciation and all other noncash charges to the extent
deducted in determining Net Income or Net Loss for such period,

(3)
the amount of any reduction in reserves of the Partnership referred to in clause
(ii)(6) below (including, without limitation, reductions resulting because the
General Partner determines such amounts are no longer necessary),

(4)
the excess, if any, of the net cash proceeds from the sale, exchange,
disposition, financing or refinancing of Partnership property for such period
over the gain (or loss, as the case may be) recognized from such sale, exchange,
disposition, financing or refinancing during such period (excluding Terminating
Capital Transactions), and

(5)
all other cash received (including amounts previously accrued as Net Income and
amounts of deferred income) or any net amounts borrowed by the Partnership for
such period that was not included in determining Net Income or Net Loss for such
period;

(ii)
less the sum, without duplication, of:

(1)
all principal debt payments made during such period by the Partnership,

(2)
capital expenditures made by the Partnership during such period,

(3)
investments by the Partnership in any entity (including loans made thereto) to
the extent that such investments are not otherwise described in clause
(ii)(1) or clause (ii)(2)above,

(4)
all other expenditures and payments not deducted in determining the
Partnership’s Net Income or Net Loss for such period (including amounts paid in
respect of expenses previously accrued),

(5)
any amount included in determining Net Income or Net Loss for such period that
was not received by the Partnership during such period,

(6)
the amount of any increase in the Partnership’s reserves (including, without
limitation, working capital reserves) established during such period that the
General Partner determines are necessary or appropriate in its sole and absolute
discretion,

(7)
any amount distributed or paid in redemption of any Common Unit or other
Partnership Units, including, without limitation, any Cash Amount paid, and

(8)
the amount of any working capital accounts and other cash or similar balances
that the General Partner determines to be necessary or appropriate in its sole
and absolute discretion.

Notwithstanding the foregoing, Available Cash shall not include (a) any cash
received or reductions in reserves, or take into account any disbursements made,
or reserves established, after dissolution and the commencement of the
liquidation and winding up of the Partnership or (b) any Capital Contributions,
whenever received or any payments, expenditures or investments made with such
Capital Contributions.
 "BBA Partnership Audit Rules" means Sections 6221 through 6241 of the Code, as
amended by the Budget Act, including any other Code provisions with respect to
the same subject matter as Sections 6221 through 6241 of the Code, and any
regulations promulgated or proposed under any such Sections and any
administrative guidance with respect thereto.
 "Budget Act" means the Bi-partisan Budget Act of 2015.
 “Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Delaware are authorized by law to close.
 “Capital Account” means, with respect to any Partner, the capital account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:
(i)
To each Partner’s Capital Account, there shall be added such Partner’s Capital
Contributions, such Partner’s distributive share of Net Income and any items in
the nature of income or gain that are specially allocated pursuant to Section
6.3 hereof, and the amount of any Partnership liabilities assumed by such
Partner or that are secured by any property distributed to such Partner.

(ii)
From each Partner’s Capital Account, there shall be subtracted the amount of
cash and the Gross Asset Value of any Partnership property distributed to such
Partner pursuant to any provision of this Agreement, such Partner’s distributive
share of Net Losses and any items in the nature of expenses or losses that are
specially allocated pursuant to Section 6.3 hereof, and the amount of any
liabilities of such Partner assumed by the Partnership or that are secured by
any property contributed by such Partner to the Partnership (except to the
extent already reflected in the amount of such Partner’s Capital Contribution).

(iii)
In the event any interest in the Partnership is Transferred in accordance with
the terms of this Agreement, the transferee shall succeed to the Capital Account
of the transferor to the extent that it relates to the Transferred interest.

(iv)
In determining the amount of any liability for purposes of subsections (i) and
(ii) hereof, there shall be taken into account Code Section 752(c) and any other
applicable provisions of the Code and Regulations.

(v)
The provisions of this Agreement relating to the maintenance of Capital Accounts
are intended to comply with Regulations promulgated under Section 704 of the
Code, and shall be interpreted and applied in a manner consistent with such
Regulations. If the General Partner shall determine that it is necessary or
appropriate to modify the manner in which the Capital Accounts are maintained in
order to comply with such Regulations, the General Partner may make such
modification. The General Partner may, in its sole discretion, (a) make any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Partners and the amount of Partnership capital reflected
on the Partnership’s balance sheet, as computed for book purposes, in accordance
with Regulations Section 1.704-1(b)(2)(iv)(q) and (b) make any modifications
that are necessary or appropriate in the event that unanticipated events might
otherwise cause this Agreement not to comply with Regulations
Section 1.704-1(b) or Section 1.704-2.

 “Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes or is deemed to contribute pursuant to Article 4 hereof.
 “Cash Amount” means an amount of cash equal to the product of (i) the Value of
a REIT Share and (ii) the REIT Shares Amount determined as of the applicable
Valuation Date.
 “Certificate” means the Certificate of Limited Partnership of the Partnership
filed with the Delaware Division of Corporations, as amended from time to time
in accordance with the terms hereof and the Act.
 “Charity” means an entity described in Section 501(c)(3) of the Code or any
trust all the beneficiaries of which are such entities.
 “Charter” means the charter of the General Partner, within the meaning of the
Maryland Corporations Code
 “Class A Common Unit” has the meaning set forth in Section 4.2A.
 “Class B Common Unit” has the meaning set forth in Section 4.2A.
 “Closing Price” has the meaning set forth in the definition of “Value.”
 “Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.
 “Common Unit” means, initially, a Class A Common Unit or Class B Common Unit.
 “Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article 14 hereof.  The terms
“Consented” and “Consenting” have correlative meanings.
 “Consent of the Class A Limited Partners” means the Consent of Limited Partners
holding a majority of the outstanding Class A Common Units held by all Limited
Partners obtained prior to or after the taking of any action for which it is
required by this Agreement and, except as otherwise provided in this Agreement,
may be given or withheld by each Limited Partner in its sole and absolute
discretion.
 “Consent of the General Partner” means the Consent of the sole General Partner,
which Consent, except as otherwise specifically required by this Agreement, may
be obtained prior to or after the taking of any action for which it is required
by this Agreement and may be given or withheld by the General Partner in its
sole and absolute discretion.
 “Consent of the Partners” means the Consent of the General Partner and the
Consent of a Majority in Interest of the Partners, which Consent shall be
obtained prior to the taking of any action for which it is required by this
Agreement and, except as otherwise provided in this Agreement, may be given or
withheld by the General Partner or the Limited Partners in their sole and
absolute discretion; provided, however, that, if any such action affects only
certain classes or series of Partnership Interests, “Consent of the Partners”
means the Consent of the General Partner and the Consent of a Majority in
Interest of the Partners of the affected classes or series of Partnership
Interests.
 “Contributed Property” means each Property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed or deemed contributed
to the Partnership.
 “Controlled Entity” means, as to any Partner, (a) any corporation more than
fifty percent (50%) of the outstanding voting stock of which is owned by such
Partner or such Partner’s Family Members or Affiliates, (b) any trust, whether
or not revocable, of which such Partner or such Partner’s Family Members or
Affiliates are the sole beneficiaries, (c) any partnership of which such Partner
or its Affiliates are the managing partners and in which such Partner, such
Partner’s Family Members or Affiliates hold partnership interests representing
at least twenty-five percent (25%) of such partnership’s capital and profits and
(d) any limited liability company of which such Partner or its Affiliates are
the managers and in which such Partner, such Partner’s Family Members or
Affiliates hold membership interests representing at least twenty-five percent
(25%) of such limited liability company’s capital and profits.
 “Cut-Off Date” means the fifth (5th) Business Day after the General Partner’s
receipt of a Notice of Redemption.
 “Debt” means, as to any Person, as of any date of determination: (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.
 “Default Rate” means twenty percent (but not higher than the maximum lawful
rate).
 “Depreciation” means, for each Partnership Year or other applicable period, an
amount equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
other period, Depreciation shall be an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
other period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.
 “Disregarded Entity” means, with respect to any Person, (i) any “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) of such Person, (ii)
any entity treated as a disregarded entity for Federal income tax purposes with
respect to such Person, or (iii) any grantor trust if the sole owner of the
assets of such trust for Federal income tax purposes is such Person.
 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.
 “Family Members” means, as to a Person that is an individual, such Person’s
spouse, ancestors, descendants (whether by blood or by adoption or
step-descendants by marriage), brothers and sisters, nieces and nephews and
inter vivos or testamentary trusts (whether revocable or irrevocable) of which
only such Person and his or her spouse, ancestors, descendants (whether by blood
or by adoption or step-descendants by marriage), brothers and sisters and nieces
and nephews are beneficiaries.
 “Flow-Through Entity” has the meaning set forth in Section 3.4C hereof.
 “Flow-Through Partners” has the meaning set forth in Section 3.4C hereof.
 “General Partner” means MacKenzie Realty Capital, Inc. a Maryland corporation
that has elected to be taxed as a real estate investment trust, and its
successors and assigns as a general partner of the Partnership, in each case,
that is admitted from time to time to the Partnership as a general partner, and
has not ceased to be a general partner, pursuant to the Act and this Agreement,
in such Person’s capacity as a general partner of the Partnership.
 “General Partner Interest” means the entire Partnership Interest held by a
General Partner hereof, which Partnership Interest may be expressed as a number
of Partnership Common Units, Partnership Preferred Units or any other
Partnership Units.
 “Gross Asset Value” means, with respect to any asset, the asset’s adjusted
basis for federal income tax purposes, except as follows:
(a)
The initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset on the date of
contribution, as determined by the General Partner and agreed to by the
contributing Person.

(b)
The Gross Asset Values of all Partnership assets immediately prior to the
occurrence of any event described in clauses (i) through (v) below shall be
adjusted to equal their respective gross fair market values, as determined by
the General Partner using such reasonable method of valuation as it may adopt,
as of the following times:

(i)
the acquisition of an additional interest in the Partnership (other than in
connection with the execution of this Agreement but including, without
limitation, acquisitions pursuant to Section 4.2 hereof or contributions or
deemed contributions by the General Partner pursuant to Section 4.2 hereof) by a
new or existing Partner in exchange for more than a de minimis Capital
Contribution;

(ii)
the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership property as consideration for an interest in the
Partnership;

(iii)
the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);

(iv)
the grant of an interest in the Partnership (other than a de minimis interest)
as consideration for the provision of services to or for the benefit of the
Partnership by an existing Partner acting in a partner capacity, or by a new
Partner acting in a partner capacity or in anticipation of becoming a Partner of
the Partnership; and

(v)
at such other times as the General Partner shall reasonably determine necessary
or advisable in order to comply with Regulations Sections 1.704-1(b) and
1.704-2.

(c)
The Gross Asset Value of any Partnership asset distributed to a Partner shall be
the gross fair market value of such asset on the date of distribution, as
determined by the distributee and the General Partner; provided, however, that
if the distributee is the General Partner, such gross market value shall be
reasonably determined by the General Partner in good faith, or if the
distributee and the General Partner cannot agree on such a determination, such
gross fair market value shall be determined by Appraisal.

(d)
The Gross Asset Values of Partnership assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subsection (d) to the extent that
the General Partner reasonably determines that an adjustment pursuant to
subsection (b) above is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subsection (d).

(e)
If the Gross Asset Value of a Partnership asset has been determined or adjusted
pursuant to subsection (a), subsection (b) or subsection (d) above, such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such asset for purposes of computing Net Income and Net Losses.

 “Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.
 “Holder” means either (a) a Partner or (b) an Assignee owning a Partnership
Interest.
 “Incapacity” or “Incapacitated” means:  (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, for the corporation or the revocation of its charter; (iii) as to
any Partner that is a partnership, the dissolution and commencement of winding
up of the partnership; (iv) as to any Partner that is an estate, the
distribution by the fiduciary of the estate’s entire interest in the
Partnership; (v) as to any trustee of a trust that is a Partner, the termination
of the trust (but not the substitution of a new trustee); or (vi) as to any
Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief of or against such Partner under any bankruptcy, insolvency or other
similar law now or hereafter in effect, (b) the Partner is adjudged as bankrupt
or insolvent, or a final and non-appealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner, (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors, (d) the Partner files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause (b) above, (e) the Partner seeks, consents to or
acquiesces in the appointment of a trustee, receiver or Liquidator for the
Partner or for all or any substantial part of the Partner’s properties, (f) any
proceeding seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within one hundred twenty (120) days after the commencement
thereof, (g) the appointment without the Partner’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within ninety
(90) days of such appointment, or (h) an appointment referred to in clause
(g) above is not vacated within ninety (90) days after the expiration of any
such stay.
 “Indemnitee” means (i) any Person made, or threatened to be made, a party to a
proceeding by reason of its status as (a) the General Partner or (b) a director
of the General Partner or an officer of the Partnership or the General Partner
and (ii) such other Persons (including Affiliates or employees of the General
Partner or the Partnership) as the General Partner may designate from time to
time (whether before or after the event giving rise to potential liability), in
its sole and absolute discretion.
 “IRS” means the United States Internal Revenue Service.
 “Limited Partner” means any Person that is admitted from time to time to the
Partnership as a limited partner, and has not ceased to be a limited partner
pursuant to the Act and this Agreement, of the Partnership, including any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a limited partner of the Partnership.
 “Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of Common Units or other Partnership Units.
 “Liquidating Event” has the meaning set forth in Section 13.1 hereof.
 “Liquidator” has the meaning set forth in Section 13.2A hereof.
  “Majority in Interest of the Partners” means Partners holding in the aggregate
Percentage Interests that are greater than fifty percent (50%) of the aggregate
Percentage Interests of all Partners entitled to Consent to or withhold Consent
from a proposed action.
 “Market Price” has the meaning set forth in the definition of “Value.”
 “Net Income” or “Net Loss” means, for each Partnership Year or other applicable
period, an amount equal to the Partnership’s taxable income or loss for such
year or other applicable period, determined in accordance with Code
Section 703(a) (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or loss), with the following adjustments:
(a)
Any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Net Income (or Net Loss) pursuant to
this definition of “Net Income” or “Net Loss” shall be added to (or subtracted
from, as the case may be) such taxable income (or loss);

(b)
Any expenditure of the Partnership described in Code Section 705(a)(2)(B) or
treated as a Code Section 705(a)(2)(B) expenditure pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of “Net Income” or “Net
Loss,” shall be subtracted from (or added to, as the case may be) such taxable
income (or loss);

(c)
In the event the Gross Asset Value of any Partnership asset is adjusted pursuant
to subsection (b) or subsection (c) of the definition of “Gross Asset Value,”
the amount of such adjustment shall be taken into account as gain or loss from
the disposition of such asset for purposes of computing Net Income or Net Loss;

(d)
Gain or loss to the Partnership resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

(e)
In lieu of the depreciation, amortization and other cost recovery deductions
that would otherwise be taken into account in computing such taxable income or
loss, there shall be taken into account Depreciation for such Partnership Year
or other applicable period;

(f)
To the extent that an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account
in determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s interest in the Partnership, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Income or Net Loss; and

(g)
Notwithstanding any other provision of this definition of “Net Income” or “Net
Loss,” any item that is specially allocated pursuant to Article 6 hereof shall
not be taken into account in computing Net Income or Net Loss. The amounts of
the items of Partnership income, gain, loss or deduction available to be
specially allocated pursuant to Section 6.3 hereof shall be determined by
applying rules analogous to those set forth in this definition of “Net Income”
or “Net Loss.”

 “Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).
 “Nonrecourse Liability” has the meaning set forth in Regulations Sections
1.704-2(b)(3) and 1.752-1(a)(2).
 “Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit A attached to this Agreement.
 “Ownership Limit” means the restriction or restrictions on the ownership and
transfer of stock of the General Partner imposed under the Charter.
 “Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.
 “Partner Minimum Gain” means an amount, with respect to each Partner
Nonrecourse Debt, equal to the Partnership Minimum Gain that would result if
such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
 “Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).
 “Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(1), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).
 “Partnership” means the limited partnership formed and continued under the Act
and pursuant to this Agreement, and any successor thereto.
 “Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or a General Partner and includes any and all benefits
to which the holder of such a Partnership Interest may be entitled as provided
in this Agreement, together with all obligations of such Person to comply with
the terms and provisions of this Agreement. There may be one or more classes or
series of Partnership Interests.  A Partnership Interest may be expressed as a
number of Class A Common Units, Class B Common Units or other Partnership Units.
 “Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).
 “Partnership Record Date” means the record date established by the General
Partner for the purpose of determining the Partners entitled to notice of or to
vote at any meeting of Partners or to consent to any matter, or to receive any
distribution or the allotment of any other rights, or in order to make a
determination of Partners for any other proper purpose, which, in the case of a
distribution of Available Cash pursuant to Section 5.1 hereof, shall generally
be the same as the record date established by the General Partner for a
distribution to its stockholders of some or all of its portion of such
distribution.
 "Partnership Representative" shall have the meaning set forth in Section 10.3A.
 “Partnership Unit” means a Class A Common Unit, Class B Common Unit or any
other unit of the fractional, undivided share of the Partnership Interests that
the General Partner has authorized pursuant to Section 4.2 hereof.
 “Partnership Unit Designation” shall have the meaning set forth in Section 4.2B
hereof.
 “Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.
 “Percentage Interest” means, with respect to each Partner, the fraction,
expressed as a percentage, the numerator of which is the aggregate number of
Partnership Units of all classes and series held by such Partner and the
denominator of which is the total number of Partnership Units of all classes and
series held by all Partners; provided, however, that, to the extent applicable
in context, the term “Percentage Interest” means, with respect to a Partner, the
fraction, expressed as a percentage, the numerator of which is the aggregate
number of Partnership Units of a specified class or series (or specified group
of classes and/or series) held by such Partner and the denominator of which is
the total number of Partnership Units of such specified class or series (or
specified group of classes and/or series) held by all Partners.
 “Permitted Transfer” has the meaning set forth in Section 11.3A(5) hereof.
 “Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.
 “Preferred Return Per Class A Unit” means, with respect to each Class A Common
Unit outstanding on a specified Partnership Record Date (related to a REIT
distribution), an amount initially equal to zero, and increased cumulatively on
each Partnership Record Date by an amount equal to the product of (i) the cash
dividend per REIT Share declared by the General Partner for holders of REIT
Shares on such Partnership Record Date, including any special distributions,
multiplied by (ii) the Adjustment Factor in effect on such Partnership Record
Date; provided, however, that, for each Class A Common Unit, the increase that
shall occur in accordance with the foregoing on the first Partnership Record
Date that occurs on or after the date on which such Partnership Unit was first
issued shall be the foregoing product of (i) and (ii) above, multiplied by a
fraction, the numerator of which shall be the number of days that such Class A
Common Unit was outstanding up to and including such first Partnership Record
Date, and the denominator of which shall be the total number of days in the
period from but excluding the immediately preceding Partnership Record Date to
and including such first Partnership Record Date (related to a REIT
distribution).
 “Properties” means any assets and property of the Partnership such as, but not
limited to, interests in real property and personal property, including, without
limitation, fee interests, interests in ground leases, easements and rights of
way, interests in limited liability companies, joint ventures or partnerships,
interests in mortgages, and Debt instruments as the Partnership may hold from
time to time and “Property” means any one such asset or property.
 “Qualifying Party” means (a) a Limited Partner, (b) an Assignee or (c) a
Person, including a lending institution as the pledgee of a pledge, who is the
transferee of Class A Units in a Permitted Transfer; provided, however, that a
Qualifying Party shall not include the General Partner.
 “Redemption” has the meaning set forth in Section 15.1A hereof.
 “Regulations” means the income tax regulations under the Code, whether such
regulations are in proposed, temporary or final form, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).
 “Regulatory Allocations” has the meaning set forth in Section
6.3A(viii) hereof.
 “REIT” means a real estate investment trust qualifying under Code Section 856.
 “REIT Partner” means (a) the General Partner or any Affiliate of the General
Partner to the extent such Person has in place an election to qualify as a REIT
and, (b) any Disregarded Entity with respect to any such Person.
 “REIT Payment” has the meaning set forth in Section 15.12 hereof.
 “REIT Requirements” means the requirements for qualifying as a REIT under the
Code and Regulations.
 “REIT Share” means a share of common stock of the General Partner, $0.01 par
value per share.
 “REIT Shares Amount” means a number of REIT Shares equal to the product of
(a) the number of Tendered Units and (b) the Adjustment Factor; provided,
however, that, in the event that the General Partner issues to all holders of
REIT Shares as of a certain record date rights, options, warrants or convertible
or exchangeable securities entitling the General Partner’s stockholders to
subscribe for or purchase REIT Shares, or any other securities or property
(collectively, the “Rights”), with the record date for such Rights issuance
falling within the period starting on the date of the Notice of Redemption and
ending on the day immediately preceding the Specified Redemption Date, which
Rights will not be distributed before the relevant Specified Redemption Date,
then the REIT Shares Amount shall also include such Rights that a holder of that
number of REIT Shares would be entitled to receive, expressed, where relevant
hereunder, in a number of REIT Shares determined by the General Partner.
 “Related Party” means, with respect to any Person, any other Person to whom
ownership of shares of the General Partner’s stock by the first such Person
would be attributed under Code Section 544 (as modified by Code
Section 856(h)(1)(B)) or Code Section 318(a) (as modified by Code Section
856(d)(5)).
 “Rights” has the meaning set forth in the definition of “REIT Shares Amount.”
 “Safe Harbors” has the meaning set forth in Section 11.3C hereof.
 “SEC” means the Securities and Exchange Commission.
 “Securities Act” means the Securities Act of 1933, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.
 “Specified Redemption Date” means the 60th calendar day after the receipt by
the General Partner of a Notice of Redemption subject to adjustment pursuant to
Section 15.1B.
 “Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person; provided, however, that, with respect to the Partnership, “Subsidiary”
means solely a partnership or limited liability company (taxed, for federal
income tax purposes, as a partnership or as a Disregarded Entity and not as an
association or publicly traded partnership taxable as a corporation) of which
the Partnership is a member or any “taxable REIT subsidiary” of the General
Partner in which the Partnership owns shares of stock, unless the ownership of
shares of stock of a corporation or other entity (other than a “taxable REIT
subsidiary”) will not jeopardize the General  Partner’s status as a REIT or any
General Partner Affiliate’s status as a “qualified REIT subsidiary” (within the
meaning of Code Section 856(i)(2)), in which event the term “Subsidiary” shall
include such corporation or other entity.
 “Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to the Act and (i) Section 11.4 hereof or
(ii) pursuant to any Partnership Unit Designation.
 “Surviving Partnership” has the meaning set forth in the definition of
“Adjustment Factor”.
 “Tax Items” has the meaning set forth in Section 6.4A hereof.
 “Tendered Units” has the meaning set forth in Section 15.1A hereof.
 “Tendering Party” has the meaning set forth in Section 15.1A hereof.
 “Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership, in any case, not in
the ordinary course of the Partnership’s business.
 “Transfer” means any sale, assignment, bequest, conveyance, devise, gift
(outright or in trust), pledge, encumbrance, hypothecation, mortgage, exchange,
transfer or other disposition or act of alienation, whether voluntary,
involuntary or by operation of law; provided, however, that when the term is
used in Article 11 hereof, except as otherwise expressly provided, “Transfer”
does not include (a) any Redemption of Partnership Units by the Partnership, or
acquisition of Tendered Units by the General Partner, pursuant to Section 15.1
or (b) any redemption of Partnership Units pursuant to any Partnership Unit
Designation. The terms “Transferred” and “Transferring” have correlative
meanings.
 “Valuation Date” means the date of receipt by the General Partner of a Notice
of Redemption pursuant to Section 15.1 herein, or such other date as specified
herein, or, if such date is not a Business Day, the immediately preceding
Business Day.
 “Value” means, on any Valuation Date with respect to a REIT Share, the average
of the daily Market Prices for ten (10) consecutive trading days immediately
preceding the Valuation Date. The term “Market Price” on any date means, with
respect to any class or series of outstanding REIT Shares, the Closing Price for
such REIT Shares on such date. The “Closing Price” on any date means the last
sale price for such REIT Shares, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
for such REIT Shares, in either case as reported on the principal consolidated
transaction reporting system with respect to securities listed on the principal
national securities exchange on which such REIT Shares are listed or admitted to
trading or, if such REIT Shares are not listed or admitted to trading on any
national securities exchange, the last quoted price, or, if not so quoted, the
average of the high bid and low asked prices in the over-the-counter market, as
reported by the FINRA Automated Quotation System or, if such system is no longer
in use, the principal other automated quotation system that may then be in use
or, if such REIT Shares are not quoted by any such organization, the average of
the closing bid and asked prices as furnished by a professional market maker
making a market in such REIT Shares selected by the Board of Directors of the
General Partner or, in the event that no trading price is available for such
REIT Shares, the fair market value of the REIT Shares, as determined by the
Board of Directors of the General Partner.
In the event that the REIT Shares Amount includes Rights that a holder of REIT
Shares would be entitled to receive, then the Value of such Rights shall be
determined by the General Partner on the basis of such quotations and other
information as it considers appropriate.
ARTICLE 2
ORGANIZATIONAL MATTERS
Section 2.1 Formation
The Partnership is a limited partnership heretofore formed and continued
pursuant to the provisions of the Act and upon the terms and subject to the
conditions set forth in this Agreement. Except as expressly provided herein to
the contrary, the rights and obligations of the Partners and the administration
and termination of the Partnership shall be governed by the Act. The Partnership
Interest of each Partner shall be personal property for all purposes.
Section 2.2 Name
The name of the Partnership is “MacKenzie Realty Operating Partnership, LP.” The
Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The words “Limited Partnership,” “LP,” “L.P.,” “Ltd.” or
similar words or letters shall be included in the Partnership’s name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The General Partner in its sole and absolute discretion may change
the name of the Partnership at any time and from time to time and shall notify
the Partners of such change in the next regular communication to the Partners.
Section 2.3 Principal Office and Resident Agent; Principal Executive Office
The registered agent and address of the Partnership shall be set forth in the
Certificate and designated by the General Partner.  The principal office of the
Partnership is located at such place as the General Partner may from time to
time designate. The Partnership may maintain offices at such other place or
places within or outside the State of Delaware as the General Partner may from
time to time designate.
Section 2.4 Power of Attorney
A.
Each Limited Partner and Assignee hereby irrevocably constitutes and appoints
the General Partner, any Liquidator, and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead to:

(1)
execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices: (a) all certificates, documents and other
instruments (including, without limitation, this Agreement and the Certificate
and all amendments, supplements or restatements thereof) that the General
Partner or the Liquidator deems appropriate or necessary to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability to the extent provided by applicable law) in the State of Delaware and
in all other jurisdictions in which the Partnership may conduct business or own
property; (b) all instruments that the General Partner or any Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or the Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Partnership pursuant to the terms of this Agreement; (e) all instruments
relating to the admission, acceptance, withdrawal, removal or substitution of
any Partner pursuant to the terms of this Agreement or the Capital Contribution
of any Partner; and (f) all certificates, documents and other instruments
relating to the determination of the rights, preferences and privileges relating
to Partnership Interests; and

(2)
execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action that is made or given by the Partners hereunder or is consistent
with the terms of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Section 14.2
hereof or as may be otherwise expressly provided for in this Agreement.
B.
The foregoing power of attorney is hereby declared to be irrevocable and a
special power coupled with an interest, in recognition of the fact that each of
the Limited Partners and Assignees will be relying upon the power of the General
Partner or the Liquidator to act as contemplated by this Agreement in any filing
or other action by it on behalf of the Partnership, and it shall survive and not
be affected by the subsequent Incapacity of any Limited Partner or Assignee and
the Transfer of all or any portion of such Person’s Partnership Interest and
shall extend to such Person’s heirs, successors, assigns and personal
representatives. Each such Limited Partner and Assignee hereby agrees to be
bound by any representation made by the General Partner or the Liquidator,
acting in good faith pursuant to such power of attorney; and each such Limited
Partner and Assignee hereby waives any and all defenses that may be available to
contest, negate or disaffirm the action of the General Partner or the
Liquidator, taken in good faith under such power of attorney. Each Limited
Partner and Assignee shall execute and deliver to the General Partner or the
Liquidator, within fifteen (15) days after receipt of the General Partner’s or
the Liquidator’s request therefor, such further designation, powers of attorney
and other instruments as the General Partner or the Liquidator (as the case may
be) deems necessary to effectuate this Agreement and the purposes of the
Partnership. Notwithstanding anything else set forth in this Section 2.4B, no
Limited Partner shall incur any personal liability for any action of the General
Partner or the Liquidator taken under such power of attorney.

Section 2.5 Term
The term of the Partnership commenced on May __, 2020, the date that the
Certificate was accepted for record by the Delaware Division of Corporations in
accordance with the Act, and shall continue indefinitely unless the Partnership
is dissolved sooner pursuant to the provisions of Article 13 hereof or as
otherwise provided by law.
Section 2.6 Partnership Interests Are Securities
All Partnership Interests shall be securities within the meaning of, and
governed by, Article 8 of the Uniform Commercial Code of any applicable
jurisdiction.  The General Partner Interests shall not be securities within the
meaning of the Federal securities laws.
ARTICLE 3
PURPOSE
Section 3.1 Purpose and Business
The purpose and nature of the Partnership is to conduct any business, enterprise
or activity permitted by or under the Act, including, without limitation, (i) to
conduct the business of ownership, construction, reconstruction, development,
redevelopment, alteration, improvement, maintenance, operation, sale, leasing,
transfer, encumbrance, conveyance and exchange of the Properties, (ii) to
acquire and invest in any securities and/or loans relating to the Properties,
(iii) to enter into any partnership, joint venture, business trust arrangement,
limited liability company or other similar arrangement to engage in any business
permitted by or under the Act, or to own interests in any entity engaged in any
business permitted by or under the Act, (iv) to conduct the business of
providing property and asset management and brokerage services, whether directly
or through one or more partnerships, joint ventures, Subsidiaries, business
trusts, limited liability companies or similar arrangements, and (v) to do
anything necessary or incidental to the foregoing.
Section 3.2 Powers
The Partnership shall be empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, to borrow
and lend money and to issue evidence of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien, to acquire, own, manage, improve
and develop real property and lease, sell, transfer and dispose of real
property.
Section 3.3 Partnership Only for Purposes Specified
The Partnership shall be a limited partnership formed pursuant to the Act, and
this Agreement shall not be deemed to create a company, venture or partnership
between or among the Partners or any other Persons with respect to any
activities whatsoever other than the activities within the purposes of the
Partnership as specified in Section 3.1 hereof; however, to the extent
applicable, the Partnership is a “partnership at will” (and is not a partnership
formed for a definite term or particular undertaking) within the meaning of the
Act. Except as otherwise provided in this Agreement, no Partner shall have any
authority to act for, bind, commit or assume any obligation or responsibility on
behalf of the Partnership, its properties or any other Partner. No Partner, in
its capacity as a Partner under this Agreement, shall be responsible or liable
for any indebtedness or obligation of another Partner, nor shall the Partnership
be responsible or liable for any indebtedness or obligation of any Partner,
incurred either before or after the execution and delivery of this Agreement by
such Partner, except as to those responsibilities, liabilities, indebtedness or
obligations incurred pursuant to and as limited by the terms of this Agreement
and the Act.
Section 3.4 Representations and Warranties by the Partners
A.
Each Partner that is an individual (including, without limitation, each
Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner)
represents and warrants to, and covenants with, each other Partner that (i) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any material agreement by which such Partner or any of such Partner’s property
is bound, or any statute, regulation, order or other law to which such Partner
is subject, (ii) if five percent (5%) or more (by value) of the Partnership’s
interests are or will be owned by such Partner within the meaning of Code
Section 7704(d)(3), such Partner does not, and for so long as it is a Partner
will not, own, directly or indirectly, (a) stock of any corporation that is a
tenant of (I) the General Partner or any Disregarded Entity with respect to the
General Partner, (II) the Partnership or (III) any partnership, venture or
limited liability company of which the General Partner, any Disregarded Entity
with respect to the General Partner, or the Partnership is a direct or indirect
member or (b) an interest in the assets or net profits of any non-corporate
tenant of (I) the General Partner or any Disregarded Entity with respect to the
General Partner, (II) the Partnership or (III) any partnership, venture, or
limited liability company of which the General Partner, any Disregarded Entity
with respect to the General Partner, or the Partnership is a direct or indirect
member, (iii) such Partner has the legal capacity to enter into this Agreement
and perform such Partner’s obligations hereunder, and (iv) this Agreement is
binding upon, and enforceable against, such Partner in accordance with its
terms. Notwithstanding the foregoing, a Partner that is an individual shall not
be subject to the ownership restrictions set forth in clause (ii) of the
immediately preceding sentence to the extent such Partner obtains the written
Consent of the General Partner prior to violating any such restrictions. Each
Partner that is an individual shall also represent and warrant to the
Partnership that such Partner is neither a “foreign person” within the meaning
of Code Section 1445(f) nor a foreign partner within the meaning of Code
Section 1446(e).

B.
Each Partner that is not an individual (including, without limitation, each
Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner)
represents and warrants to, and covenants with, each other Partner that (i) all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including, without limitation, that of its
general partner(s), committee(s), trustee(s), beneficiaries, directors and/or
stockholder(s) (as the case may be) as required, (ii) the consummation of such
transactions shall not result in a breach or violation of, or a default under,
its partnership or operating agreement, trust agreement, charter or bylaws (as
the case may be) any material agreement by which such Partner or any of such
Partner’s properties or any of its partners, members, beneficiaries, trustees or
stockholders (as the case may be) is or are bound, or any statute, regulation,
order or other law to which such Partner or any of its partners, members,
trustees, beneficiaries or stockholders (as the case may be) is or are subject,
(iii) if five percent (5%) or more (by value) of the Partnership’s interests are
or will be owned by such Partner within the meaning of Code Section 7704(d)(3),
such Partner does not, and for so long as it is a Partner will not, own,
directly or indirectly, (a)  stock of any corporation that is a tenant of (I)
the General Partner or any Disregarded Entity with respect to the General
Partner, (II) the Partnership or (III) any partnership, venture or limited
liability company of which the General Partner, any General Partner, any
Disregarded Entity with respect to the General Partner, or the Partnership is a
direct or indirect member or (b) an interest in the assets or net profits of any
non-corporate tenant of (I) the General Partner, or any Disregarded Entity with
respect to the General Partner, (II) the Partnership or (III) any partnership,
venture or limited liability company for which the General Partner, any General
Partner, any Disregarded Entity with respect to the General Partner, or the
Partnership is a direct or indirect member, and (iv) this Agreement is binding
upon, and enforceable against, such Partner in accordance with its terms.
Notwithstanding the foregoing, a Partner that is not an individual shall not be
subject to the ownership restrictions set forth in clause (iii) of the
immediately preceding sentence to the extent such Partner obtains the written
Consent of the General Partner prior to violating any such restrictions. Each
Partner that is not an individual shall also represent and warrant to the
Partnership that such Partner is neither a “foreign person” within the meaning
of Code Section 1445(f) nor a foreign partner within the meaning of Code
Section 1446(e).

C.
Each Partner (including, without limitation, each Additional Limited Partner or
Substituted Limited Partner as a condition to becoming an Additional Limited
Partner or Substituted Limited Partner) represents, warrants and agrees that
(i) it has acquired and continues to hold its interest in the Partnership for
its own account for investment purposes only and not for the purpose of, or with
a view toward, the resale or distribution of all or any part thereof in
violation of applicable laws, and not with a view toward selling or otherwise
distributing such interest or any part thereof at any particular time or under
any predetermined circumstances in violation of applicable laws, (ii) it is an
Accredited Investor and is a sophisticated investor, able and accustomed to
handling sophisticated financial matters for itself, particularly real estate
investments, and that it has a sufficiently high net worth that it does not
anticipate a need for the funds that it has invested in the Partnership in what
it understands to be a highly speculative and illiquid investment, and
(iii) without the Consent of the General Partner, it shall not take any action
that would cause (a) the Partnership at any time to have more than 100 partners,
including as partners those persons (“Flow-Through Partners”) indirectly owning
an interest in the Partnership through an entity treated as a partnership,
Disregarded Entity, S corporation or grantor trust (each such entity, a
“Flow-Through Entity”), but only if substantially all of the value of such
Person’s interest in the Flow-Through Entity is attributable to the Flow-Through
Entity’s interest (direct or indirect) in the Partnership; or (b) the
Partnership Interest initially issued to such Partner or its predecessors to be
held by more than two partners, including as partners any Flow-Through Partners.
Notwithstanding the foregoing, a Partner shall not be subject to the
restrictions set forth in clause (ii) of the immediately preceding sentence to
the extent such Partner obtains the written Consent of the General Partner after
providing evidence satisfactory to the General Partner that the transfer or
issuance of the Partnership Interest to such Partner is exempt from registration
under the Securities Act or the regulations promulgated thereunder (which
evidence may include, at the General Partner’s discretion, an opinion of counsel
regarding the same at such Partner’s cost).

D.
The representations and warranties contained in Sections 3.4A, 3.4B and 3.4C
hereof shall survive the execution and delivery of this Agreement by each
Partner (and, in the case of an Additional Limited Partner or a Substituted
Limited Partner, the admission of such Additional Limited Partner or Substituted
Limited Partner as a Limited Partner in the Partnership) and the dissolution,
liquidation and termination of the Partnership.

E.
Each Partner (including, without limitation, each Additional Limited Partner or
Substituted Limited Partner as a condition to becoming an Additional Limited
Partner or Substituted Limited Partner) hereby acknowledges that no
representations as to potential profit, cash flows, funds from operations or
yield, if any, in respect of the Partnership or the General Partner have been
made by any Partner or any employee or representative or Affiliate of any
Partner, and that projections and any other information, including, without
limitation, financial and descriptive information and documentation, that may
have been in any manner submitted to such Partner shall not constitute any
representation or warranty of any kind or nature, express or implied.

F.
Notwithstanding the foregoing, the General Partner may, in its sole and absolute
discretion, permit the modification of any of the representations and warranties
contained in Sections 3.4A, 3.4B and 3.4C above as applicable to any Partner
(including, without limitation any Additional Limited Partner or Substituted
Limited Partner or any transferee of either), provided that such representations
and warranties, as modified, shall be set forth in either (i) a Partnership Unit
Designation applicable to the Partnership Units held by such Partner or (ii) a
separate writing addressed to the Partnership and the General Partner.

ARTICLE 4
CAPITAL CONTRIBUTIONS
Section 4.1 Capital Contributions of the Partners
The Partners will make Capital Contributions to the Partnership. Except as
provided by law or in Section 4.2, 4.3, or 10.4 hereof, the Partners shall have
no obligation or, except with the prior Consent of the General Partner, right to
make any additional Capital Contributions or loans to the Partnership. The
General Partner shall cause to be maintained in the principal business office of
the Partnership, or such other place as may be determined by the General
Partner, the books and records of the Partnership, which shall include, among
other things, a register containing the name, address, and number, class and
series of Partnership Units of each Partner, and such other information as the
General Partner may deem necessary or desirable (the “Register”).  The Register
shall not be part of this Agreement.  The General Partner shall from time to
time update the Register as necessary to accurately reflect the information
therein, including as a result of any sales, exchanges or other Transfers, or
any redemptions, issuances or similar events involving Partnership Units.  Any
reference in this Agreement to the Register shall be deemed a reference to the
Register as in effect from time to time.  Subject to the terms of this
Agreement, the General Partner may take any action authorized hereunder in
respect of the Register without any need to obtain the consent or approval of
any other Partner.  No action of any Limited Partner shall be required to amend
or update the Register.  Except as required by law, no Limited Partner shall be
entitled to receive a copy of the information set forth in the Register relating
to any Partner other than itself.
Section 4.2 Partnership Units
A.
Generally. The Partnership initially is authorized to issue two classes of
Partnership Units, designated as “Class A Common Units” (“Class A Common Units”)
or Class B Common Units (“Class B Common Units”), and having the respective
preferences, conversion and other rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption set forth herein.  Except as expressly provided herein, Class A
Common Units and Class B Common Units shall entitle the holders thereof to equal
rights under this Agreement.  Notwithstanding anything to the contrary in this
Agreement, any Partnership Units issued to the General Partner or any Affiliate
of the General Partner shall be Class B Common Units, and any Partnership Units
acquired by the General Partner or any Affiliate of the General Partner from any
Limited Partner pursuant to Sections 8.6 or 15.1 hereof or otherwise, shall
automatically be converted to Class B Common Units.

B.
Issuances of Additional Partnership Interests.  Subject to the rights of any
Holder of any Partnership Interest set forth in a Partnership Unit Designation,
the General Partner is hereby authorized to cause the Partnership to issue
additional Partnership Interests, in the form of Partnership Units, for any
Partnership purpose, at any time or from time to time, to the Partners
(including the General Partner) or to other Persons, and to admit such Persons
as Additional Limited Partners, for such consideration and on such terms and
conditions as shall be established by the General Partner in its sole and
absolute discretion, all without the approval of any Limited Partner or any
other Person. Without limiting the foregoing, the General Partner is expressly
authorized to cause the Partnership to issue Partnership Units (i) upon the
conversion, redemption or exchange of any Debt, Partnership Units, or other
securities issued by the Partnership, (ii) for less than fair market value,
(iii) for no consideration, (iv) in connection with any merger of any other
Person into the Partnership or (v) upon the contribution of property or assets
to the Partnership. Any additional Partnership Interests may be issued in one or
more classes, or one or more series of any of such classes, with such
designations, preferences, conversion or other rights, voting powers or rights,
restrictions, limitations as to distributions, qualifications or terms or
conditions of redemption (including, without limitation, terms that may be
senior or otherwise entitled to preference over existing Partnership Units) as
shall be determined by the General Partner, in its sole and absolute discretion
without the approval of any Limited Partner or any other Person, and set forth
in a written document thereafter attached to and made an exhibit to this
Agreement, which exhibit shall be an amendment to this Agreement and shall be
incorporated herein by this reference (each, a “Partnership Unit Designation”),
without the approval of any Limited Partner or any other Person. Without
limiting the generality of the foregoing, the General Partner shall have
authority to specify: (a) the allocations of items of Partnership income, gain,
loss, deduction and credit to each such class or series of Partnership
Interests; (b) the right of each such class or series of Partnership Interests
to share (on a pari passu, junior or preferred basis) in Partnership
distributions; (c) the rights of each such class or series of Partnership
Interests upon dissolution and liquidation of the Partnership; (d) the voting
rights, if any, of each such class or series of Partnership Interests; and
(e) the conversion, redemption or exchange rights applicable to each such class
or series of Partnership Interests. Except as expressly set forth in any
Partnership Unit Designation or as may otherwise be required under the Act, a
Partnership Interest of any class or series other than a Class A Common Unit or
Class B Common Unit shall not entitle the holder thereof to vote on, or consent
to, any matter.  Upon the issuance of any additional Partnership Interest, the
General Partner shall update the Register and the books and records of the
Partnership as appropriate to reflect such issuance.

C.
No Preemptive Rights.  Except as expressly provided in this Agreement or in any
Partnership Unit Designation, no Person, including, without limitation, any
Partner or Assignee, shall have any preemptive, preferential, participation or
similar right or rights to subscribe for or acquire any Partnership Interest.

Section 4.3 Additional Funds and Capital Contributions
A.
General.  The General Partner may, at any time and from time to time, determine
that the Partnership requires additional funds (“Additional Funds”) for the
acquisition or development of additional Properties, for the redemption of
Partnership Units, distributions of cash to the Holders of the Preferred Return
Per Class A Unit or for such other purposes as the General Partner may
determine, in its sole and absolute discretion. Additional Funds may be obtained
by the Partnership, at the election of the General Partner, in any manner
provided in, and in accordance with, the terms of this Section 4.3 without the
approval of any Limited Partner or any other Person.

B.
Additional Capital Contributions.  The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by accepting Capital Contributions
from any Partners or other Persons. In connection with any such Capital
Contribution (of cash or property), the General Partner is hereby authorized to
cause the Partnership from time to time to issue additional Partnership Units
(as set forth in Section 4.2 above) in consideration therefor and the Percentage
Interests of the General Partner and the Limited Partners shall be adjusted to
reflect the issuance of such additional Partnership Units.

C.
Loans by Third Parties.  The General Partner, on behalf of the Partnership, may
obtain any Additional Funds by causing the Partnership to incur Debt to any
Person (other than the General Partner (but, for this purpose, disregarding any
Debt that may be deemed incurred to the General Partner by virtue of clause
(iii) of the definition of Debt)) upon such terms as the General Partner
determines appropriate, including making such Debt convertible, redeemable or
exchangeable for Partnership Units or REIT Shares; provided, however, that the
Partnership shall not incur any such Debt if any Partner would be personally
liable for the repayment of such Debt (unless such Partner otherwise agrees).

D.
General Partner Loans.  The General Partner, on behalf of the Partnership, may
obtain any Additional Funds by causing the Partnership to incur Debt to the
General Partner if such Debt is on terms and conditions no less favorable to the
Partnership than would be available to the Partnership from any third party;
provided, however, that the Partnership shall not incur any such Debt if any
Partner would be personally liable for the repayment of such Debt (unless such
Partner otherwise agrees).

Section 4.4 No Interest; No Return
No Partner shall be entitled to interest on its Capital Contribution or on such
Partner’s Capital Account. Except as provided herein or by law, no Partner shall
have any right to demand or receive the return of its Capital Contribution from
the Partnership.
Section 4.5 Other Contribution Provisions
In the event that any Partner is admitted to the Partnership and is given a
Capital Account in exchange for services rendered to the Partnership, such
transaction shall be treated by the Partnership and the affected Partner as if
the Partnership had compensated such partner in cash and such Partner had
contributed the cash that the Partner would have received to the capital of the
Partnership. In addition, with the Consent of the General Partner, one or more
Partners may enter into agreements with the Partnership with the respect to
property or other assets which have the effect of providing a guarantee of
certain obligations of the Partnership (and/or a wholly owned Subsidiary of the
Partnership).
ARTICLE 5
DISTRIBUTIONS
Section 5.1 Requirement and Characterization of Distributions
Subject to the rights of any Holder of any Partnership Interest set forth in a
Partnership Unit Designation and except as provided in Section 5.6, the General
Partner shall be required to cause the Partnership to distribute Available Cash,
on a quarterly basis, to the Holders as of any Partnership Record Date:
(i) first, with respect to any Partnership Units that are entitled to any
preference in distribution, in accordance with the rights of Holders of such
class(es) of Partnership Units (and, within each such class, among the Holders
of each such class, pro rata in proportion to their respective Percentage
Interests of such class on such Partnership Record Date); (ii) second, to the
holders of Class A Common Units, pro rata in accordance with each such Holder’s
Preferred Return Per Class A Unit with respect to all Class A Common Units held
by such Holder, less the aggregate amount previously distributed with respect to
such Holder’s Class A Common Units pursuant to this Section 5.1(ii); and (iii)
third, to the Holders of Class B Common Units, pro rata in proportion to the
total number of Class B Common Units held by them on such Partnership Record
Date.  Notwithstanding the foregoing, to the extent the General Partner makes a
distribution to all holders of its outstanding REIT stock and the Partnership
does not have Available Cash sufficient to cause the Preferred Return Per Class
A Unit to return to zero, the General Partner may cause the Partnership to incur
Debt to the General Partner in accordance with Section 4.3(D) and 5.6 hereof.
Section 5.2 Distributions in Kind
Except as expressly provided herein, no right is given to any Holder to demand
and receive property other than cash as provided in this Agreement. The General
Partner may determine, in its sole and absolute discretion, to make a
distribution in kind of Partnership assets to the Holders, and such assets shall
be distributed in such a fashion as to ensure that the fair market value is
distributed and allocated in accordance with Articles 5, 6 and 13 hereof;
provided, however, that the General Partner shall not make a distribution in
kind to any Holder unless the Holder has been given 90 days prior written notice
of such distribution.
Section 5.3 Amounts Withheld
All amounts withheld pursuant to the Code or any provisions of any state, local
or non-United States tax law and Section 10.4 hereof with respect to any
allocation, payment or distribution to any Holder shall be treated as amounts
paid or distributed to such Holder pursuant to Section 5.1 hereof for all
purposes under this Agreement.
Section 5.4 Distributions upon Liquidation
Notwithstanding the other provisions of this Article 5, net proceeds from a
Terminating Capital Transaction, and any other amounts distributed after the
occurrence of a Liquidating Event, shall be distributed to the Holders in
accordance with Section 13.2 hereof.
Section 5.5 Distributions to Reflect Additional Partnership Units
In the event that the Partnership issues additional Partnership Units pursuant
to the provisions of Article 4 hereof, subject to the rights of any Holder of
any Partnership Interest set forth in a Partnership Unit Designation, the
General Partner is hereby authorized to make such revisions to this Article 5
and to Articles 6, 11 and 12 hereof as it determines are necessary or desirable
to reflect the issuance of such additional Partnership Units, including, without
limitation, making preferential distributions to Holders of certain classes of
Partnership Units.
Section 5.6 Restricted Distributions
Notwithstanding any provision to the contrary contained in this Agreement,
neither the Partnership nor the General Partner, on behalf of the Partnership,
shall make a distribution to any Holder if such distribution would violate the
Act or other applicable law.
ARTICLE 6
ALLOCATIONS
Section 6.1 Timing and Amount of Allocations of Net Income and Net Loss
Net Income and Net Loss of the Partnership shall be determined and allocated
with respect to each Partnership Year as of the end of each such year, provided
that the General Partner may in its discretion allocate Net Income and Net Loss
for a shorter period as of the end of such period (and, for purposes of this
Article 6, references to the term “Partnership Year” may include such shorter
periods). Except as otherwise provided in this Article 6, and subject to Section
11.6C hereof, an allocation to a Holder of a share of Net Income or Net Loss
shall be treated as an allocation of the same share of each item of income,
gain, loss or deduction that is taken into account in computing Net Income or
Net Loss.
Section 6.2 General Allocations
Except as otherwise provided in this Article 6 and Section 11.6C hereof, Net
Income and Net Loss for any Partnership Year shall be allocated to each of the
Holders as follows:
A.
Net Income.

(i)
First, 100% to the holders of Class A Common Units in accordance with their
respective Percentage Interests in an amount equal to the excess of such
holder’s cumulative distributions pursuant to Section 5.1(ii) to the last day of
the current Partnership year or other period, or to the date of redemption or
exchange with the General Partner to the extent such units are redeemed or
exchanged during such period, over the Cumulative Net Income previously
allocated to such holder pursuant to this Section 6.2A; and

(ii)
Second, 100% to the holders of Class B Common Units in accordance with their
respective Percentage Interests.

B.
Net Losses. Except as provided in Section 6.3A, Net Loss for any Partnership
year or other period shall be allocated to the holders of Class B Common Units
in accordance with their Percentage Interests.

C.
Allocations to Reflect Issuance of Additional Partnership Interests.  In the
event that the Partnership issues additional Partnership Interests to the
General Partner or any Additional Limited Partner pursuant to Section 4.2 or
4.3, the General Partner shall make such revisions to this Section 6.2 or to
Section 12.2C or 13.2A as it determines are necessary to reflect the terms of
the issuance of such additional Partnership Interests, including making
preferential allocations to certain classes of Partnership Interests, subject to
the terms of any Partnership Unit Designation with respect to Partnership
Interests then outstanding.

Section 6.3 Regulatory Allocation Provisions
Notwithstanding the foregoing provisions of this Article 6:
A.
Regulatory Allocations.

(i)
Minimum Gain Chargeback.  Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding the provisions of Section 6.2 hereof, or any
other provision of this Article 6, if there is a net decrease in Partnership
Minimum Gain during any Partnership Year, each Holder shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Holder’s share of the net decrease
in Partnership Minimum Gain, as determined under Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Holder pursuant thereto. The
items to be allocated shall be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3A(i) is intended to
qualify as a “minimum gain chargeback” within the meaning of Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.

(ii)
Partner Minimum Gain Chargeback.  Except as otherwise provided in Regulations
Section 1.704-2(i)(4) or in Section 6.3A(i) hereof, if there is a net decrease
in Partner Minimum Gain attributable to a Partner Nonrecourse Debt during any
Partnership Year, each Holder who has a share of the Partner Minimum Gain
attributable to such Partner Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Holder’s share of the net decrease in Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Holder pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 6.3A(ii) is intended to qualify as a “chargeback of
partner nonrecourse debt minimum gain” within the meaning of Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.

(iii)
Nonrecourse Deductions and Partner Nonrecourse Deductions.  Any Nonrecourse
Deductions for any Partnership Year shall be specially allocated to the Holders
in accordance with their interests in the Partnership as determined by the
General Partner. Any Partner Nonrecourse Deductions for any Partnership Year
shall be specially allocated to the Holder(s) who bears the economic risk of
loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable, in accordance with Regulations
Section 1.704-2(i).

(iv)
Qualified Income Offset.  If any Holder unexpectedly receives an adjustment,
allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible, provided that an
allocation pursuant to this Section 6.3A(iv) shall be made if and only to the
extent that such Holder would have an Adjusted Capital Account Deficit after all
other allocations provided in this Article 6 have been tentatively made as if
this Section 6.3A(iv) were not in the Agreement. It is intended that this
Section 6.3A(iv) qualify and be construed as a “qualified income offset” within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

(v)
Gross Income Allocation.  In the event that any Holder has a deficit Capital
Account at the end of any Partnership Year that is in excess of the sum of
(1) the amount (if any) that such Holder is obligated to restore to the
Partnership upon complete liquidation of such Holder’s Partnership Interest and
(2) the amount that such Holder is deemed to be obligated to restore pursuant to
Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Holder shall be
specially allocated items of Partnership income and gain in the amount of such
excess to eliminate such deficit as quickly as possible, provided that an
allocation pursuant to this Section 6.3A(v) shall be made if and only to the
extent that such Holder would have a deficit Capital Account in excess of such
sum after all other allocations provided in this Article 6 have been tentatively
made as if this Section 6.3A(v) and Section 6.3A(iv) hereof were not in the
Agreement.

(vi)
Limitation on Allocation of Net Loss.  To the extent that any allocation of Net
Loss would cause or increase an Adjusted Capital Account Deficit as to any
Holder, such allocation of Net Loss shall be reallocated among the other Holders
of Partnership Units in accordance with their interests in the Partnership as
determined by the General Partner, subject to the limitations of this Section
6.3A(vi).

(vii)
Section 754 Adjustment.  To the extent that an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of its interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their interests in the
Partnership as determined by the General Partner in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Holder(s) to whom such
distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(viii)
Curative Allocations.  The allocations set forth in Sections 6.3A(i), (ii),
(iii), (iv), (v), (vi) and (vii) hereof (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Sections 6.1 and 6.2 hereof, the Regulatory Allocations shall be
taken into account in allocating other items of income, gain, loss and deduction
among the Holders so that to the extent possible without violating the
requirements giving rise to the Regulatory Allocations, the net amount of such
allocations of other items and the Regulatory Allocations to each Holder shall
be equal to the net amount that would have been allocated to each such Holder if
the Regulatory Allocations had not occurred.

B.
Allocation of Excess Nonrecourse Liabilities.  For purposes of determining a
Holder’s proportional share of the “excess nonrecourse liabilities” of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3), each
Holder’s respective interest in Partnership profits shall be equal to such
Holder’s interest in the Partnership as determined by the General Partner.

Section 6.4 Tax Allocations
A.
In General.  Except as otherwise provided in this Section 6.4, for income tax
purposes under the Code and the Regulations, each Partnership item of income,
gain, loss and deduction (collectively, “Tax Items”) shall be allocated among
the Holders in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Section 6.2 hereof.

B.
Section 704(c) Allocations.  Notwithstanding Section 6.4A hereof, Tax Items with
respect to Property that is contributed to the Partnership with an initial Gross
Asset Value that varies from its basis in the hands of the contributing Partner
immediately preceding the date of contribution shall be allocated among the
Holders for income tax purposes pursuant to Regulations promulgated under Code
Section 704(c) so as to take into account such variation. The Partnership shall
account for such variation under any method approved under Code
Section 704(c) and the applicable Regulations as chosen by the General Partner. 
In the event that the Gross Asset Value of any Partnership asset is adjusted
pursuant to subsection (b) of the definition of “Gross Asset Value” (provided in
Article 1 hereof), subsequent allocations of Tax Items with respect to such
asset shall take account of the variation, if any, between the adjusted basis of
such asset and its Gross Asset Value in the same manner as under Code
Section 704(c) and the applicable Regulations and using the method chosen by the
General Partner. Allocations pursuant to this Section 6.4B are solely for
purposes of Federal, state and local income taxes and shall not affect, or in
any way be taken into account in computing, any Partner’s Capital Account or
share of Net Income, Net Loss, or any other items or distributions pursuant to
any provision of this Agreement.

ARTICLE 7
MANAGEMENT AND OPERATIONS OF BUSINESS
Section 7.1 Management
A.
Except as otherwise expressly provided in this Agreement, including any
Partnership Unit Designation, all management powers over the business and
affairs of the Partnership are and shall be exclusively vested in the General
Partner, and no Limited Partner shall have any right to participate in or
exercise control or management power over the business and affairs of the
Partnership. No General Partner may be removed by the Partners, with or without
cause, except with the Consent of the General Partner. In addition to the powers
now or hereafter granted a general partner of a limited partnership under
applicable law or that are granted to the General Partner under any other
provision of this Agreement, the General Partner, subject to the other
provisions hereof including, without limitation, Section 3.2 and Section 7.3,
and the rights of any Holder of any Partnership Interest set forth in a
Partnership Unit Designation, shall have full and exclusive power and authority,
without the consent or approval of any Limited Partner, to do or authorize all
things deemed necessary or desirable by it to conduct the business and affairs
of the Partnership, to exercise or direct the exercise of all of the powers of
the Partnership and a general partner under the Act and this Agreement and to
effectuate the purposes of the Partnership including, without limitation:

(1)
the making of any expenditures, the lending or borrowing of money or selling of
assets (including, without limitation, making prepayments on loans and borrowing
money to permit the Partnership to make distributions to the Holders in such
amounts as will permit the General Partner to prevent the imposition of any
federal income tax on the General Partner (including, for this purpose, any
excise tax pursuant to Code Section 4981), to make distributions to its
stockholders and payments to any taxing authority sufficient to permit the
General Partner to maintain REIT status or otherwise to satisfy the REIT
Requirements), the assumption or guarantee of, or other contracting for,
indebtedness and other liabilities, the issuance of evidences of indebtedness
(including the securing of same by deed to secure debt, mortgage, deed of trust
or other lien or encumbrance on the Partnership’s assets) and the incurring of
any obligations to conduct the activities of the Partnership;

(2)
the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

(3)
the taking of any and all acts to ensure that the Partnership will not be
classified as a “publicly traded partnership” under Code Section 7704;

(4)
subject to Section 11.2 hereof, the acquisition, sale, transfer, exchange or
other disposition of any, all or substantially all of the assets (including the
goodwill) of the Partnership (including, but not limited to, the exercise or
grant of any conversion, option, privilege or subscription right or any other
right available in connection with any assets at any time held by the
Partnership) or the merger, consolidation, reorganization or other combination
of the Partnership with or into another entity;

(5)
the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership, the assignment of any assets of the Partnership in trust for
creditors or on the promise of the assignee to pay the debts of the Partnership,
the use of the assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with the terms of this Agreement and on any
terms that the General Partner sees fit, including, without limitation, the
financing of the operations and activities of the General Partner, the
Partnership or any of the Partnership’s Subsidiaries, the lending of funds to
other Persons (including, without limitation, the General Partner and/or the
Partnership’s Subsidiaries) and the repayment of obligations of the Partnership,
its Subsidiaries and any other Person in which the Partnership has an equity
investment, and the making of capital contributions to and equity investments in
the Partnership’s Subsidiaries;

(6)
the management, operation, leasing, landscaping, repair, alteration, demolition,
replacement or improvement of any Property;

(7)
the negotiation, execution and performance of any contracts, including leases
(including ground leases), easements, management agreements, rights of way and
other property-related agreements, conveyances or other instruments to conduct
the Partnership’s operations or implement the General Partner’s powers under
this Agreement, including contracting with contractors, developers, consultants,
governmental authorities, accountants, legal counsel, other professional
advisors and other agents and the payment of their expenses and compensation, as
applicable, out of the Partnership’s assets;

(8)
the distribution of Partnership cash or other Partnership assets in accordance
with this Agreement, the holding, management, investment and reinvestment of
cash and other assets of the Partnership, and the collection and receipt of
revenues, rents and income of the Partnership;

(9)
the selection and dismissal of employees of the Partnership (if any) (including,
without limitation, employees having titles or offices such as “president,”
“vice president,” “secretary” and “treasurer”), and agents, outside attorneys,
accountants, consultants and contractors of the Partnership and the
determination of their compensation and other terms of employment or hiring;

(10)
the maintenance of such insurance (including, without limitation, directors and
officers insurance) for the benefit of the Partnership and the Partners
(including, without limitation, the General Partner);

(11)
the formation of, or acquisition of an interest in, and the contribution of
property to, any further limited or general partnerships, limited liability
companies, joint ventures or other relationships that it deems desirable
(including, without limitation, the acquisition of interests in, and the
contributions of property to, any Subsidiary and any other Person in which the
General Partner has an equity investment from time to time);

(12)
the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

(13)
the undertaking of any action in connection with the Partnership’s direct or
indirect investment in any Subsidiary or any other Person (including, without
limitation, the contribution or loan of funds by the Partnership to such
Persons);

(14)
the determination of the fair market value of any Partnership property
distributed in kind using such reasonable method of valuation as the General
Partner may adopt; provided, however, that such methods are otherwise consistent
with the requirements of this Agreement;

(15)
the enforcement of any rights against any Partner pursuant to representations,
warranties, covenants and indemnities relating to such Partner’s contribution of
property or assets to the Partnership;

(16)
the exercise, directly or indirectly, through any attorney-in-fact acting under
a general or limited power of attorney, of any right, including the right to
vote, appurtenant to any asset or investment held by the Partnership;

(17)
the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
or jointly with any such Subsidiary or other Person;

(18)
the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of any Person in which the Partnership does not have an
interest, pursuant to contractual or other arrangements with such Person;

(19)
the making, execution and delivery of any and all deeds, leases, notes, deeds to
secure debt, mortgages, deeds of trust, security agreements, conveyances,
contracts, guarantees, warranties, indemnities, waivers, releases, confessions
of judgment or any other legal instruments or agreements in writing;

(20)
the issuance of additional Partnership Units in connection with Capital
Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article 4 hereof;

(21)
an election to dissolve the Partnership pursuant to Section 13.1B hereof;

(22)
the distribution of cash to acquire Common Units held by a Limited Partner in
connection with a Redemption under Section 15.1 hereof;

(23)
an election to acquire Tendered Units in exchange for REIT Shares;

(24)
the maintenance of the Register from time to time to reflect accurately at all
times the Capital Contributions and Percentage Interests of the Partners as the
same are adjusted from time to time to reflect redemptions, Capital
Contributions, the issuance of Partnership Units, the admission of any
Additional Limited Partner or any Substituted Limited Partner or otherwise,
which shall not be deemed an amendment to this Agreement, as long as the matter
or event being reflected in the Register otherwise is authorized by this
Agreement;

(25)
the registration of any class of securities of the Partnership under the
Securities Act or the Exchange Act, and the listing of any debt securities of
the Partnership on any exchange; and

(26)
the taking of such other action, execution, acknowledgement, swearing to or
delivering of such other documents and instruments, and performance of any and
all other acts that the General Partner deems necessary or appropriate such that
the General Partner shall continue to satisfy the REIT Requirements and avoid
any federal income or excise tax liability.

B.
Each of the Limited Partners agrees that, except as provided in Section 7.3
hereof and subject to the rights of any Holder of any Partnership Interest set
forth in a Partnership Unit Designation, the General Partner is authorized to
execute and deliver any affidavit, agreement, certificate, consent, instrument,
notice, power of attorney, waiver or other writing or document in the name and
on behalf of the Partnership and to otherwise exercise any power of the General
Partner under this Agreement and the Act on behalf of the Partnership without
any further act, approval or vote of the Partners or any other Persons,
notwithstanding any other provision of the Act or any applicable law, rule or
regulation and, in the absence of any specific corporate action on the part of
the General Partner to the contrary, the taking of any action or the execution
of any such document or writing by an officer of the General Partner, in the
name and on behalf of the General Partner, in its capacity as the general
partner of the Partnership, shall conclusively evidence (1) the approval thereof
by the General Partner, in its capacity as the general partner of the
Partnership, (2) the General Partner’s determination that such action, document
or writing is necessary, advisable, appropriate, desirable or prudent to conduct
the business and affairs of the Partnership, exercise the powers of the
Partnership under this Agreement and the Act or effectuate the purposes of the
Partnership, or any other determination by the General Partner required by this
Agreement in connection with the taking of such action or execution of such
document or writing, and (3) the authority of such officer with respect thereto.

C.
At all times from and after the date hereof, the General Partner may cause the
Partnership to obtain and maintain (i) casualty, liability and other insurance
on the Properties and (ii) liability insurance for the Indemnitees hereunder.

D.
At all times from and after the date hereof, the General Partner may cause the
Partnership to establish and maintain working capital and other reserves in such
amounts as the General Partner, in its sole and absolute discretion, determines
from time to time.

E.
The determination as to any of the following matters, made by or at the
direction of the General Partner consistent with this Agreement and the Act,
shall be final and conclusive and shall be binding upon the Partnership and
every Limited Partner:  the amount of assets at any time available for
distribution or the redemption of Common Units; the amount and timing of any
distribution; any determination to redeem Tendered Units; the amount, purpose,
time of creation, increase or decrease, alteration or cancellation of any
reserves or charges and the propriety thereof (whether or not any obligation or
liability for which such reserves or charges shall have been created shall have
been paid or discharged); the amount of any Partner’s Capital Account, Adjusted
Capital Account or Adjusted Capital Account Deficit; the amount of Net Income,
Net Loss or Depreciation for any period; any special allocations of Net Income
or Net Loss pursuant to Sections 6.3 or 6.4; the Gross Asset Value of any
Partnership asset; the Value of any REIT Share; the timing and amount of any
adjustment to the Adjustment Factor; any interpretation of the terms,
preferences, conversion or other rights, voting powers or rights, restrictions,
limitations as to dividends or distributions, qualifications or terms or
conditions of redemption of any class or series of Partnership Interest; the
fair value, or any sale, bid or asked price to be applied in determining the
fair value, of any asset owned or held by the Partnership or of any Partnership
Interest; the number of authorized or outstanding Units of any class or series;
any matter relating to the acquisition, holding and disposition of any assets by
the Partnership; or any other matter relating to the business and affairs of the
Partnership or required or permitted by applicable law, this Agreement or
otherwise to be determined by the General Partner.

Section 7.2 Certificate of Limited Partnership
The General Partner may file amendments to and restatements of the Certificate
and do all the things to maintain the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) under the laws
of the State of Delaware and each other state, the District of Columbia or any
other jurisdiction, in which the Partnership may elect to do business or own
property. Subject to the terms of Section 8.5A hereof, the General Partner shall
not be required, before or after filing, to deliver or mail a copy of the
Certificate or any amendment thereto to any Limited Partner. The General Partner
shall use all reasonable efforts to cause to be filed such other certificates or
documents for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability to the extent provided by applicable law) in the State of Delaware and
any other state, or the District of Columbia or other jurisdiction, in which the
Partnership may elect to do business or own property.
Section 7.3 Restrictions on General Partner’s Authority
A.
The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the Consent of the Class A
Limited Partners, and may not, without limitation:

(1)
take any action that would make it impossible to carry on the ordinary business
of the Partnership, except as otherwise provided in this Agreement; or

(2)
perform any act that would subject a Limited Partner to liability as a general
partner in any jurisdiction or any other liability except as provided herein or
under the Act.

B.
Except as provided in Section 7.3C hereof, the General Partner shall not,
without the prior Consent of the Partners, amend, modify or terminate this
Agreement.

C.
Notwithstanding Section 7.3B and 14.2 hereof but subject to the rights of any
Holder of any Partnership Interest set forth in a Partnership Unit Designation,
the General Partner shall have the power, without the Consent of the Partners or
the consent or approval of any Limited Partner or any other Person (including
any Class A Limited Partner), to amend this Agreement as may be required to
facilitate or implement any of the following purposes:

(1)
to add to the obligations of the General Partner or surrender any right or power
granted to the General Partner or any Affiliate of the General Partner for the
benefit of the Limited Partners;

(2)
to reflect the admission, substitution or withdrawal of Partners, the Transfer
of any Partnership Interest or the termination of the Partnership in accordance
with this Agreement and to update the Register in connection with such
admission, substitution, withdrawal or Transfer;

(3)
to reflect a change that is of an inconsequential nature or does not adversely
affect the Limited Partners in any material respect, or to cure any ambiguity,
correct or supplement any provision in this Agreement not inconsistent with law
or with other provisions, or make other changes with respect to matters arising
under this Agreement that will not be inconsistent with law or with the
provisions of this Agreement;

(4)
to set forth or amend the designations, preferences, conversion and other
rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption of the Holders of any
additional Partnership Interests issued pursuant to Article 4 (including any
changes contemplated by Section 5.5 above);

(5)
to satisfy any requirements, conditions or guidelines contained in any order,
directive, opinion, ruling or regulation of a Federal or state agency or
contained in Federal or state law;

(6)
(a) to reflect such changes as are reasonably necessary for the General Partner
to maintain its status as a REIT or to satisfy the REIT Requirements or (b) to
reflect the Transfer of all or any part of a Partnership Interest among the
General Partner and any Disregarded Entity with respect to the General Partner;

(7)
to modify either or both of the manner in which items of Net Income or Net Loss
are allocated pursuant to Article 6 or the manner in which Capital Accounts are
adjusted, computed, or maintained;

(8)
to reflect the issuance of additional Partnership Interests in accordance with
Section 4.2; and

(9)
to reflect any other modification to this Agreement as is reasonably necessary
for the business or operations of the Partnership or the General Partner and
which does not violate Section 7.3D.

D.
Notwithstanding Sections 7.3B, 7.3C (other than as set forth below in this
Section 7.3D) and 14.2 hereof, this Agreement shall not be amended, and no
action may be taken by the General Partner, without the Consent of each Partner
adversely affected thereby, if such amendment or action would (i) convert a
Limited Partner Interest in the Partnership into Class B Common Units (except as
a result of the General Partner acquiring such Limited Partner Interest),
(ii) adversely modify in any material respect the limited liability of a Limited
Partner, (iii) alter the rights of any Partner to receive the distributions to
which such Partner is entitled pursuant to Article 5 hereof, (iv) alter or
modify the Redemption rights, Cash Amount or REIT Shares Amount as set forth in
Section 15.1 hereof, or amend or modify any related definitions (except, in any
case, as permitted pursuant to clause (6) of Section 7.3C hereof), (v) alter or
modify Section 11.2 hereof (except as permitted pursuant to clause (11) of
Section 7.3C hereof), or (vi) amend this Section 7.3D (except as permitted
pursuant to clause (6) of Section 7.3C hereof). Further, no amendment may alter
the restrictions on the General Partner’s authority set forth elsewhere in this
Section 7.3 without the Consent specified therein. Any such amendment or action
consented to by any Partner shall be effective as to that Partner,
notwithstanding the absence of such consent by any other Partner. For the
avoidance of doubt, nothing in this Section 7.3D shall affect the General
Partner’s rights to cause the Partnership to issue additional Partnership
Interests and to determine the designations, preferences, conversion or other
rights, voting powers or rights, restrictions, limitations as to distributions,
qualifications or terms or conditions of redemption of such Partnership
Interests.

Section 7.4 Reimbursement of the General Partner
A.
The General Partner shall not be compensated for its services as General Partner
of the Partnership except as provided in this Agreement (including the
provisions of Articles 5 and 6 hereof regarding distributions, payments and
allocations to which the General Partner may be entitled in its capacity as the
General Partner).

B.
To the extent practicable, Administrative Expenses shall be billed directly to
and paid by the Partnership and, subject to Section 15.12 hereof, if and to the
extent any reimbursements to the General Partner or any of its Affiliates by the
Partnership pursuant to this Section 7.4 constitute gross income to such Person
(as opposed to the repayment of advances made by such Person on behalf of the
Partnership), such amounts shall be treated as “guaranteed payments” within the
meaning of Code Section 707(c) and shall not be treated as distributions for
purposes of computing the Partners' Capital Accounts.

Section 7.5 Outside Activities of the General Partner
The General Partner and its Affiliates shall be permitted to purchase, own,
operate, manage and otherwise deal with and profit from any property, real,
personal or mixed, not owned by the Partnership for their own account and
benefit, whether or not competitive with the business and affairs of the
Partnership, and neither the Partnership, any Limited Partner, or any other
Person shall have any right, claim, interest or cause of action therein or as a
result thereof.  Without limiting the generality of the above, nothing in this
Agreement shall obligate the General Partner or its Affiliates to first offer
the Partnership an opportunity to invest in any investment which has been
offered to or found by the General Partner or its Affiliates, whether or not
such investment is of a nature that may be invested in by the Partnership or
would compete directly or indirectly with the business of the Partnership.  The
Limited Partners hereby acknowledge that Affiliates of the General Partner
currently own a variety of real estate investments and may in the future acquire
additional real estate investments that may be competitive with the business of
the Partnership. Any Partnership Interests acquired by the General Partner,
whether pursuant to the exercise by a Limited Partner of its right to
Redemption, or otherwise, shall be automatically converted into Class B Common
Units comprised of an identical number of Partnership Units with the same terms
as the class or series so acquired.
Section 7.6 Transactions with Affiliates
A.
The Partnership may lend or contribute funds to, and borrow funds from, Persons
in which the Partnership has an equity investment, and such Persons may borrow
funds from, and lend or contribute funds to, the Partnership, on terms and
conditions established in the sole and absolute discretion of the General
Partner. The foregoing authority: (i) shall not create any right or benefit in
favor of any Person, and (ii) is subject to any applicable limitations under any
applicable Federal securities laws.

B.
Except as provided in Section 7.5 hereof, the Partnership may transfer assets to
joint ventures, limited liability companies, partnerships, corporations,
business trusts or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions consistent with this
Agreement and applicable law.

C.
The General Partner and its Affiliates may sell, transfer or convey any property
to, or purchase any property from, the Partnership, directly or indirectly, on
terms and conditions established by the General Partner in its sole and absolute
discretion.

Section 7.7 Indemnification
A.
To the fullest extent permitted by applicable law, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys’ fees and other legal fees and expenses), judgments, fines,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, that
relate to the operations of the Partnership (“Actions”) as set forth in this
Agreement in which such Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise; provided, however, that the Partnership shall
not indemnify an Indemnitee (i) if the act or omission of the Indemnitee was
material to the matter giving rise to the Action and either was committed in bad
faith or was the result of active and deliberate dishonesty; (ii) in the case of
any criminal proceeding, if the Indemnitee had reasonable cause to believe that
the act or omission was unlawful; or (iii) for any transaction for which such
Indemnitee actually received an improper personal benefit in violation or breach
of any provision of this Agreement; and provided, further, that no payments
pursuant to this Agreement shall be made by the Partnership to indemnify or
advance funds to any Indemnitee (x) with respect to any Action initiated or
brought voluntarily by such Indemnitee (and not by way of defense) unless (I)
approved or authorized by the General Partner or (II) incurred to establish or
enforce such Indemnitee’s right to indemnification under this Agreement, and (y)
in connection with one or more Actions or claims brought by the Partnership or
involving such Indemnitee if such Indemnitee is found liable to the Partnership
on any portion of any claim in any such Action.

B.
Without limitation, the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guaranty or otherwise, for any indebtedness of
the Partnership or any Subsidiary of the Partnership (including, without
limitation, any indebtedness which the Partnership or any Subsidiary of the
Partnership has assumed or taken subject to), and the General Partner is hereby
authorized and empowered, on behalf of the Partnership, to enter into one or
more indemnity agreements consistent with the provisions of this Section 7.7 in
favor of any Indemnitee having or potentially having liability for any such
indebtedness. It is the intention of this Section 7.7 that the Partnership
indemnify each Indemnitee to the fullest extent permitted by law and this
Agreement. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in Section 7.7A. The termination of any proceeding
by conviction of an Indemnitee or upon a plea of nolo contendere or its
equivalent by an Indemnitee, or an entry of an order of probation against an
Indemnitee prior to judgment, does not create a presumption that such Indemnitee
acted in a manner contrary to that specified in Section 7.7A with respect to the
subject matter of such proceeding. Any indemnification pursuant to this Section
7.7 shall be made only out of the assets of the Partnership, and neither the
General Partner nor any other Holder shall have any obligation to contribute to
the capital of the Partnership or otherwise provide funds to enable the
Partnership to fund its obligations under this Section 7.7.

C.
To the fullest extent permitted by law, expenses incurred by an Indemnitee who
is a party to a proceeding or otherwise subject to or the focus of or is
involved in any Action shall be paid or reimbursed by the Partnership as
incurred by the Indemnitee in advance of the final disposition of the Action
upon receipt by the Partnership of (i) a written affirmation by the Indemnitee
of the Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in Section 7.7A has been met,
and (ii) a written undertaking by or on behalf of the Indemnitee to repay the
amount if it shall ultimately be determined that the standard of conduct has not
been met.

D.
The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity and shall inure to the benefit of the heirs, successors, assigns
and administrators of the Indemnitee unless otherwise provided in a written
agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.

E.
The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of any of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

F.
Any liabilities which an Indemnitee incurs as a result of acting on behalf of
the Partnership or the General Partner (whether as a fiduciary or otherwise) in
connection with the operation, administration or maintenance of any employee
benefit plan or any related trust or funding mechanism (whether such liabilities
are in the form of excise taxes assessed by the IRS, penalties assessed by the
U.S. Department of Labor, restitutions to such a plan or trust or other funding
mechanism or to a participant or beneficiary of such plan, trust or other
funding mechanism, or otherwise) shall be treated as liabilities or judgments or
fines under this Section 7.7, unless such liabilities arise as a result of
(i) an act or omission of such Indemnitee that was material to the matter giving
rise to the Action and either was committed in bad faith or was the result of
active and deliberate dishonesty; (ii) in the case of any criminal proceeding,
an act or omission that such Indemnitee had reasonable cause to believe was
unlawful, or (iii) any transaction in which such Indemnitee actually received an
improper personal benefit in violation or breach of any provision of this
Agreement.

G.
In no event may an Indemnitee subject any of the Holders to personal liability
by reason of the indemnification provisions set forth in this Agreement.

H.
An Indemnitee shall not be denied indemnification in whole or in part under this
Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

I.
The provisions of this Section 7.7 are for the benefit of the Indemnitees, their
heirs, successors, assigns and administrators and shall not be deemed to create
any rights for the benefit of any other Persons. Any amendment, modification or
repeal of this Section 7.7 or any provision hereof shall be prospective only and
shall not in any way affect the limitations on the Partnership’s liability to
any Indemnitee under this Section 7.7 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

J.
Any obligation or liability whatsoever of the General Partner which may arise at
any time under this Agreement or any other instrument, transaction, or
undertaking contemplated hereby shall be satisfied, if at all, out of the assets
of the General Partner or the Partnership only.  No such obligation or liability
shall be personally binding upon, nor shall resort for the enforcement thereof
be had to, any of the General Partner’s directors, stockholders, officers,
employees, or agents, regardless of whether such obligation or liability is in
the nature of contract, tort or otherwise.

K.
It is the intent of the parties that any amounts paid by the Partnership to the
General Partner pursuant to this Section 7.7 shall be treated as “guaranteed
payments” within the meaning of Code Section 707(c) and shall not be treated as
distributions for purposes of computing the Partners’ Capital Accounts.

Section 7.8 Liability of the General Partner
A.
To the maximum extent permitted under the Act, the only duties that the General
Partner owes to the Partnership, any Partner or any other Person (including any
creditor of any Partner or assignee of any Partnership Interest), fiduciary or
otherwise, are to perform its contractual obligations as expressly set forth in
this Agreement consistently with the obligation of good faith and fair dealing,
and to act with the fiduciary duties of care and loyalty which have been, in
accordance with the Act, modified as set forth in this Section 7.8.  The General
Partner, in its capacity as such, shall have no other duty, fiduciary or
otherwise, to the Partnership, any Partner or any other Person (including any
creditor of any Partner or any assignee of Partnership Interest).  The
provisions of this Agreement other than this Section 7.8 shall create
contractual obligations of the General Partner only, and no such provision shall
be interpreted to expand or modify the fiduciary duties of the General Partner
under the Act.

B.
The Limited Partners agree that (i) the General Partner is acting for the
benefit of the Partnership, the Limited Partners and the General Partner’s
stockholders collectively and (ii) in the event of a conflict between the
interests of the Partnership or any Partner, on the one hand, and the separate
interests of the General Partner or its stockholders, on the other hand, the
General Partner may give priority to the separate interests of the General
Partner or the stockholders of the General Partner (including, without
limitation, with respect to tax consequences to Limited Partners, Assignees or
the General Partner’s stockholders). In the event of such a conflict, any action
or failure to act on the part of the General Partner that gives priority to the
separate interests of the General Partner or its stockholders that does not
violate the contract rights of the Limited Partners expressly set forth in this
Agreement does not violate the duty of loyalty or any other duty owed by the
General Partner to the Partnership and/or the Partners or violate the obligation
of good faith and fair dealing.

C.
Subject to its obligations and duties as General Partner set forth in this
Agreement and applicable law, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its employees or agents. The General
Partner shall not be responsible to the Partnership or any Partner for any
misconduct or negligence on the part of any such employee or agent appointed by
it in good faith.

D.
Any obligation or liability whatsoever of the General Partner which may arise at
any time under this Agreement or any other instrument, transaction, or
undertaking contemplated hereby shall be satisfied, if at all, out of the assets
of the General Partner or the Partnership only. No such obligation or liability
shall be personally binding upon, nor shall resort for the enforcement thereof
be had to, any of the General Partner’s directors, stockholders, officers,
employees, or agents, regardless of whether such obligation or liability is in
the nature of contract, tort or otherwise. Notwithstanding anything to the
contrary set forth in this Agreement, none of the directors or officers of the
General Partner shall be directly liable or accountable in damages or otherwise
to the Partnership, any Partners, or any Assignees by reason of their service as
such.  This Agreement is executed by the officers of the General Partner solely
as officers of the same and not in their own individual capacities.

E.
Notwithstanding anything herein to the contrary, except for liability for fraud,
willful misconduct or gross negligence on the part of the General Partner, or
pursuant to any express indemnities given to the Partnership by the General
Partner pursuant to any other written instrument, the General Partner shall not
have any personal liability whatsoever, to the Partnership or to the other
Partners, for any action or omission taken in its capacity as the General
Partner or for the debts or liabilities of the Partnership or the Partnership’s
obligations hereunder, except pursuant to Section 15.1. Without limitation of
the foregoing, and except for liability for fraud, willful misconduct or gross
negligence, or pursuant to Section 15.1 or any such express indemnity, no
property or assets of the General Partner, other than its interest in the
Partnership, shall be subject to levy, execution or other enforcement procedures
for the satisfaction of any judgment (or other judicial process) in favor of any
other Partner(s) and arising out of, or in connection with, this Agreement.

F.
In exercising its authority under this Agreement, the General Partner may, but
shall be under no obligation to, take into account the tax consequences to any
Partner of any action taken (or not taken) by it, and any action or failure to
act on the part of the General Partner that does not take into account any such
tax consequences that does not result in a violation of the contract rights of
the Limited Partners expressly set forth in this Agreement does not violate the
duty of loyalty or any other duty owed by the General Partner to the Partnership
and/or the Partners or violate the obligation of good faith and fair dealing.
The General Partner and the Partnership shall not have any liability to any
Partner under any circumstances as a result of any income tax liability incurred
by such Partner as a result of an action (or inaction) by the General Partner
pursuant to its authority under this Agreement.

G.
Whenever in this Agreement the General Partner is permitted or required to make
a decision in its “sole and absolute discretion,” “sole discretion” or
“discretion” or under a grant of similar authority or latitude, the General
Partner shall be entitled to consider only such interests and factors as it
desires, including its own interests, and shall have no duty or obligation to
give any consideration to any interest or factors affecting the Partnership or
the Partners or any of them, and any such decision or determination made by the
General Partner that does not consider such interests or factors affecting the
Partnership of the Partners, or any of them, that does not result in a violation
of the contract rights of the Limited Partners expressly set forth in this
Agreement, does not violate the duty of loyalty or any other duty owed by the
General Partner to the Partnership and/or the Partners or violate the obligation
of good faith and fair dealing. If any question should arise with respect to the
operation of the Partnership, which is not otherwise specifically provided for
in this Agreement or the Act, or with respect to the interpretation of this
Agreement, the General Partner is hereby authorized to make a final
determination with respect to any such question and to interpret this Agreement
in such a manner as it shall deem, in its sole discretion, to be fair and
equitable, and its determination and interpretations so made shall be final and
binding on all parties. The General Partner’s “sole and absolute discretion,”
“sole discretion” and “discretion” under this Agreement shall be exercised
consistently with the duty of care and the obligation of good faith and fair
dealing under the Act (as modified by the Agreement).

H.
The General Partner may rely and shall be protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, debenture or other paper or document
believed by it in good faith to be genuine and to have been signed or presented
by the proper party or parties.  In performing its duties under this Agreement
and the Act, the General Partner shall be entitled to rely on the provisions of
this Agreement and on any information, opinion, report or statement, including
any financial statement or other financial data or the records or books of
account of the Partnership or any subsidiary of the Partnership, prepared or
presented by any officer, employee or agent of the General Partner, any agent of
the Partnership or any such subsidiary, or by any lawyer, certified public
accountant, appraiser or other Person engaged by the General Partner, the
Partnership or any such subsidiary as to any matter within such Person’s
professional or expert competence, and any act taken or omitted to be taken in
reliance upon any such information, opinion, report or statement as to matters
that the General Partner reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such information, opinion,
report or statement.

I.
Notwithstanding any other provision of this Agreement or the Act, any action of
the General Partner on behalf of the Partnership or any decision of the General
Partner to refrain from acting on behalf of the Partnership, undertaken in the
good faith belief that such action or omission is necessary or advisable in
order (i) to protect the ability of the General Partner to continue to qualify
as a REIT, (ii) for the General Partner otherwise to satisfy the REIT
Requirements, (iii) for the General Partner to avoid incurring any taxes under
Code Section 857 or Code Section 4981, or (iv) for any General Partner Affiliate
to continue to qualify as a “qualified REIT subsidiary”(within the meaning of
Code Section 856(i)(2)) or “taxable REIT subsidiary”(within the meaning of Code
Section 856(l)), is expressly authorized under this Agreement and is deemed
approved by all of the Limited Partners and does not violate the duty of loyalty
or any other duty or obligation, fiduciary or otherwise, of the General Partner
to the Partnership or any other Partner.

J.
Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s and its officers’ and directors’ liability to the
Partnership and the Limited Partners under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

Section 7.9 Title to Partnership Assets
Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively with other Partners or
Persons, shall have any ownership interest in such Partnership assets or any
portion thereof. Title to any or all of the Partnership assets may be held in
the name of the Partnership, the General Partner or one or more nominees, as the
General Partner may determine, including Affiliates of the General Partner. The
General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner or such
nominee or Affiliate for the use and benefit of the Partnership in accordance
with the provisions of this Agreement. All Partnership assets shall be recorded
as the property of the Partnership in its books and records, irrespective of the
name in which legal title to such Partnership assets is held.
Section 7.10 Reliance by Third Parties
Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without the consent or approval of any other Partner,
or Person, to encumber, sell or otherwise use in any manner any and all assets
of the Partnership and to enter into any contracts on behalf of the Partnership,
and take any and all actions on behalf of the Partnership, and such Person shall
be entitled to deal with the General Partner as if it were the Partnership’s
sole party in interest, both legally and beneficially. Each Limited Partner
hereby waives any and all defenses or other remedies that may be available
against such Person to contest, negate or disaffirm any action of the General
Partner in connection with any such dealing. In no event shall any Person
dealing with the General Partner or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expediency of any act or action of the General Partner or
its representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (i) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (ii) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (iii) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.
ARTICLE 8
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
Section 8.1 Limitation of Liability
No Limited Partner shall have any liability under this Agreement except for
intentional harm or gross negligence on the part of such Limited Partner or as
expressly provided in this Agreement (including, without limitation, Section
10.4 hereof) or under the Act.
Section 8.2 Management of Business
Subject to the rights and powers of the General Partner hereunder, no Limited
Partner or Assignee (other than the General Partner, any of its Affiliates or
any officer, director, member, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operations, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, director, member, employee, partner, agent,
representative, or trustee of the General Partner, the Partnership or any of
their Affiliates, in their capacity as such, shall not affect, impair or
eliminate the limitations on the liability of the Limited Partners or Assignees
under this Agreement.
Section 8.3 Outside Activities of Limited Partners
Subject to any agreements entered into pursuant to Section 7.6 hereof and any
other agreements entered into by a Limited Partner or any of its Affiliates with
the General Partner, the Partnership or a Subsidiary (including, without
limitation, any employment agreement), any Limited Partner and any Assignee,
officer, director, employee, agent, trustee, Affiliate, member or stockholder of
any Limited Partner shall be entitled to and may have business interests and
engage in business activities in addition to those relating to the Partnership,
including business interests and activities that are in direct or indirect
competition with the Partnership or that are enhanced by the activities of the
Partnership. Neither the Partnership nor any Partner shall have any rights by
virtue of this Agreement in any business ventures of any Limited Partner or
Assignee. Subject to such agreements, none of the Limited Partners nor any other
Person shall have any rights by virtue of this Agreement or the partnership
relationship established hereby in any business ventures of any other Person,
and such Person shall have no obligation pursuant to this Agreement, subject to
Section 7.6 hereof and any other agreements entered into by a Limited Partner or
its Affiliates with the General Partner, the Partnership or a Subsidiary, to
offer any interest in any such business ventures to the Partnership, any Limited
Partner, or any such other Person, even if such opportunity is of a character
that, if presented to the Partnership, any Limited Partner or such other Person,
could be taken by such Person.  In deciding whether to take any actions in such
capacity, the Limited Partners and their respective Affiliates shall be under no
obligation to consider the separate interests of the Partnership or its
subsidiaries and to the maximum extent permitted by applicable law shall have no
fiduciary duties or similar obligations to the Partnership or any other
Partners, or to any subsidiary of the Partnership, and shall not be liable for
monetary damages for losses sustained, liabilities incurred or benefits not
derived by the other Partners in connection with such acts except for liability
for fraud, willful misconduct or gross negligence.
Section 8.4 Return of Capital
Except pursuant to the rights of Redemption set forth in Section 15.1 hereof or
in any Partnership Unit Designation, no Limited Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent of
distributions made pursuant to this Agreement or upon dissolution of the
Partnership as provided herein. Except to the extent provided in Article 5 and
Article 6 hereof or otherwise expressly provided in this Agreement or in any
Partnership Unit Designation, no Limited Partner or Assignee shall have priority
over any other Limited Partner or Assignee either as to the return of Capital
Contributions or as to profits, losses or distributions.
Section 8.5 Rights of Limited Partners Relating to the Partnership
A.
In addition to other rights provided by this Agreement or by the Act, and except
as limited by Section 8.5C hereof, the General Partner shall deliver to each
Limited Partner a copy of any information mailed or electronically delivered to
all of the common stockholders of the General Partner as soon as practicable
after such mailing.

B.
The Partnership shall notify any Limited Partner that is a Qualifying Party, on
request, of the then current Adjustment Factor and any change made to the
Adjustment Factor shall be set forth in the quarterly report required by Section
9.3B hereof immediately following the date such change becomes effective.

C.
Notwithstanding any other provision of this Section 8.5, the General Partner may
keep confidential from the Limited Partners (or any of them), for such period of
time as the General Partner determines in its sole and absolute discretion to be
reasonable, any information that (i) the General Partner believes to be in the
nature of trade secrets or other information the disclosure of which the General
Partner in good faith believes is not in the best interests of the Partnership
or the General Partner or (ii) the Partnership or the General Partner is
required by law or by agreement to keep confidential.

D.
Upon written request by any Limited Partner, the General Partner shall cause the
ownership of Partnership Units by such Limited Partner to be evidenced by a
certificate for units in such form as the General Partner may determine with
respect to any class of Partnership Units issued from time to time under this
Agreement.  Any officer of the General Partner may direct a new certificate or
certificates to be issued in place of any certificate or certificates
theretofore issued by the Partnership alleged to have been lost, destroyed,
stolen or mutilated, upon the making of an affidavit of that fact by the Person
claiming the certificate to be lost, destroyed, stolen or mutilated.  Unless
otherwise determined by an officer of the General Partner, the owner of such
lost, destroyed, stolen or mutilated certificate or certificates, or his or her
legal representative, shall be required, as a condition precedent to the
issuance of a new certificate or certificates, to give the Partnership a bond in
such sums as the General Partner may direct as indemnity against any claim that
may be made against the Partnership.

Section 8.6 Partnership Right to Call Partnership Units
Notwithstanding any other provision of this Agreement, on and after the date on
which the aggregate Percentage Interests of the Common Units held by Limited
Partners are less than one percent (1%) of the aggregate percentage Interests of
all Partners holding Common Units, the Partnership shall have the right, but not
the obligation, from time to time and at any time to redeem any and all
outstanding Common Units by treating any Holder thereof as a Tendering Party who
has delivered a Notice of Redemption pursuant to Section 15.1 hereof for the
amount of Common Units to be specified by the General Partner, by notice to such
Holder that the Partnership has elected to exercise its rights under this
Section 8.6. Such notice given by the General Partner to a Holder pursuant to
this Section 8.6 shall be treated as if it were a Notice of Redemption delivered
to the General Partner by such Holder. For purposes of this Section 8.6, (a) the
General Partner may treat any Holder (whether or not otherwise a Qualifying
Party) as a Qualifying Party that is a Tendering Party and (b) the provisions of
Sections 15.1F(2) and 15.1F(3) hereof shall not apply, but the remainder of
Section 15.1 hereof shall apply, mutatis mutandis.
Section 8.7 Rights as Objecting Partner
No Limited Partner and no Holder of a Partnership Interest shall be entitled to
exercise any of the rights of an objecting stockholder provided for under Act or
Maryland General Corporation Law or any successor statute in connection with a
merger of the Partnership.
ARTICLE 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 9.1 Records and Accounting
A.
The General Partner shall keep or cause to be kept at the principal place of
business of the Partnership those records and documents, if any, required to be
maintained by the Act and any other books and records deemed by the General
Partner to be appropriate with respect to the Partnership’s business, including,
without limitation, all books and records necessary to provide to the Limited
Partners any information, lists and copies of documents required to be provided
pursuant to Section 8.5A, Section 9.3 or Article 13 hereof. Any records
maintained by or on behalf of the Partnership in the regular course of its
business may be kept on any information storage device, provided that the
records so maintained are convertible into clearly legible written form within a
reasonable period of time.

B.
The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles, or on such other basis as the General Partner determines
to be necessary or appropriate. To the extent permitted by sound accounting
practices and principles, the Partnership and the General Partner may operate
with integrated or consolidated accounting records, operations and principles.

Section 9.2 Partnership Year
For purposes of this Agreement, “Partnership Year” means the fiscal year of the
Partnership, which shall be the same as the fiscal year of the General Partner. 
The tax year shall be the calendar year unless otherwise required by the Code.
Section 9.3 Reports
A.
As soon as practicable, but in no event later than one hundred five (105) days
after the close of each Partnership Year, the General Partner shall cause to be
mailed to each Limited Partner of record as of the close of the Partnership
Year, financial statements of the Partnership, or of the General Partner if such
statements are prepared solely on a consolidated basis with the General Partner,
for such Partnership Year, presented in accordance with generally accepted
accounting principles, such statements to be audited by a nationally recognized
firm of independent public accountants selected by the General Partner.

B.
As soon as practicable, but in no event later than sixty (60) days after the
close of each calendar quarter (except the last calendar quarter of each year),
the General Partner shall cause to be mailed to each Limited Partner of record
as of the last day of the calendar quarter, a report containing unaudited
financial statements of the Partnership for such calendar quarter, or of the
General Partner if such statements are prepared solely on a consolidated basis
with the General Partner, and such other information as may be required by
applicable law or regulation or as the General Partner determines to be
appropriate.

C.
The General Partner shall have satisfied its obligations under Section 9.3A and
Section 9.3B by posting or making available the reports required by this Section
9.3 on the website maintained from time to time by the Partnership or the
General Partner, provided that such reports are able to be printed or downloaded
from such website.

ARTICLE 10
TAX MATTERS
Section 10.1 Preparation of Tax Returns
The General Partner shall arrange for the preparation and timely filing of all
returns with respect to Partnership income, gains, deductions, losses and other
items required of the Partnership for Federal and state income tax purposes and
shall use all reasonable efforts to furnish, within ninety (90) days of the
close of each taxable year, the tax information reasonably required by Limited
Partners for Federal and state income tax and any other tax reporting purposes.
The Limited Partners shall promptly provide the General Partner with such
information relating to the Contributed Properties as is readily available to
the Limited Partners, including tax basis and other relevant information, as may
be reasonably requested by the General Partner from time to time.
Section 10.2 Tax Elections
Except as otherwise provided herein, the General Partner shall, in its sole and
absolute discretion, determine whether to make any available election pursuant
to the Code, including, but not limited to, the election under Code Section 754.
The General Partner shall have the right to seek to revoke any such election
(including, without limitation, any election under Code Section 754) upon the
General Partner’s determination in its sole and absolute discretion that such
revocation is in the best interests of the Partners.
Section 10.3 Tax Administrative Matters
A.
Effective as of the date that the BBA Partnership Audit Rules are first
applicable to the Partnership, the General Partner shall be designated the
“partnership representative” as defined in Section 6223 of the Code, as amended
by the Budget Act (the “Partnership Representative”) and the Partnership
Representative from time to time shall name the designated individual under
Prop. Reg. § 301.6223-1(b)(3)(i) (or comparable concept or position under other
applicable law) for each of the Partnership’s taxable years, and shall have the
power to remove any designated individual.  The Partnership Representative is
authorized and required to represent the Partnership (at the Partnership’s
expense) in all disputes, controversies or proceedings with the Internal Revenue
Service, and, in its sole discretion, is authorized to make any available
election with respect to the BBA Partnership Audit Rules and take any action it
deems necessary or appropriate to comply with the requirements of the Code and
to conduct the Partnership’s affairs with respect to the BBA Partnership Audit
Rules.  Each Partner and former Partner will cooperate fully with the
Partnership Representative with respect to any such disputes, controversies or
proceedings with the Internal Revenue Service, including providing the
Partnership Representative with any information reasonably requested to comply
with and make elections under the BBA Partnership Audit Rules. The Partnership
Representative may be replaced from time to time by the General Partner.

B.
If the Partnership Representative determines in its sole discretion, (i) the
Partnership Representative may cause the Partnership to elect out of the BBA
Partnership Audit Rules under Code Section 6221(b) (as amended by the Budget
Act), (ii) the Partnership Representative may cause the Partnership to push out
the final partnership adjustments to the Partners as described in Code Section
6226(a) (as amended by the Budget Act), or (iii) the Partnership Representative
may cause the liability to be paid at the Partnership level.

C.
Each Partner agrees to indemnify and hold harmless the Partnership from and
against any liability with respect to such Partner’s proportionate share of any
tax liability (including related interest and penalties) imposed at the
Partnership level in connection with a Partnership-level tax audit of a taxable
period during which such Partner was a Partner of the Partnership, regardless of
whether such Partner is a partner of the Partnership in the year in which such
tax is actually imposed on the Partnership or becomes payable by the Partnership
as a result of such audit.  The General Partner shall reasonably determine a
Partner’s proportionate share of any such tax liability, taking into account the
relevant facts and any information provided by such Partner that would reduce
such liability. The Partnership may offset a Partner’s share of any such tax
liabilities against any Distribution.  If not offset against a Distribution, the
General Partner may deliver a written demand for payment to such Partner to pay
the Partnership in immediately available funds the amount that the General
Partner determines is needed by the Partnership to discharge those obligations
and to otherwise pay and reimburse, indemnify and hold the Partnership harmless
with respect to such tax liability. If such a Partner fails to timely make the
full amount of the required payment to the Partnership as directed by the
General Partner, such Partner shall pay the Partnership interest at the Default
Rate, on the amount under this Section 10.3 that such Partner fails to timely
pay.  Any amount paid by (or any Distribution retained from) a Partner under
this Section 10.3 will not be treated as a Capital Contribution or otherwise
added to the Partner’s Capital Account, except to the extent (if at all) the
General Partner determines that characterization or treatment is necessary or
appropriate.

D.
A Partner’s cooperation and indemnification obligations pursuant to this Section
10.3 shall survive the termination of a Partner’s participation in the
Partnership and the termination, dissolution and winding up of the Partnership. 
A Partner’s obligations under this Section 10.3 will survive the liquidation,
termination or other Transfer of all or any portion of the Partner’s Units and
the dissolution, liquidation, winding up and termination of the Partnership. 
The Partnership, the General Partner and the other Partners may pursue and
enforce all rights and remedies that they may have against a Partner (including
any former Partner) under this Agreement, including instituting a proceeding to
collect any payments they are owed under this Section 10.3 with interest at the
Default Rate, and exercising any other remedies they may have under this
Agreement or applicable law.

E.
The Partners specifically acknowledge, without limiting the general
applicability of this Section 10.3, that the General Partner or the Partnership
Representative shall not be liable, responsible or accountable in damages or
otherwise to the Partnership or any Partner with respect to any action taken by
him in this capacity.  All out of pocket expenses incurred by the General
Partner or the Partnership Representative in this capacity shall be considered
expenses of the Partnership for which the General Partner or the Partnership
Representative shall be entitled to full reimbursement.

Section 10.4 Withholding
Each Limited Partner hereby authorizes the Partnership to withhold from or pay
on behalf of or with respect to such Limited Partner any amount of Federal,
state, local or foreign taxes that the General Partner determines the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Code Section 1441, Code Section 1442, Code Section 1445
or Code Section 1446. Any amount withheld with respect to a Limited Partner
pursuant to this Section 10.4 shall be treated as paid or distributed, as
applicable, to such Limited Partner for all purposes under this Agreement. Any
amount paid on behalf of or with respect to a Limited Partner, in excess of any
such withheld amount, shall constitute a loan by the Partnership to such Limited
Partner, which loan shall be repaid by such Limited Partner within thirty (30)
days after the affected Limited Partner receives written notice from the General
Partner that such payment must be made, provided that the Limited Partner shall
not be required to repay such deemed loan if either (i) the Partnership
withholds such payment from a distribution that would otherwise be made to the
Limited Partner or (ii) the General Partner determines, in its sole and absolute
discretion, that such payment may be satisfied out of the Available Cash of the
Partnership that would, but for such payment, be distributed to the Limited
Partner. Any amounts payable by a Limited Partner hereunder shall bear interest
at the Default Rate from the date such amount is due (i.e., thirty (30) days
after the Limited Partner receives written notice of such amount) until such
amount is paid in full.
Section 10.5 Organizational Expenses
The General Partner may cause the Partnership to elect to deduct expenses, if
any, incurred by it in organizing the Partnership ratably over a 180-month
period as provided in Section 709 of the Code.
ARTICLE 11
PARTNER TRANSFERS AND WITHDRAWALS
Section 11.1 Transfer
A.
No part of the interest of a Partner shall be subject to the claims of any
creditor, to any spouse for alimony or support, or to legal process, and may not
be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.

B.
No Partnership Interest shall be Transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article 11. Any
Transfer or purported Transfer of a Partnership Interest not made in accordance
with this Article 11 shall be null and void ab initio.

C.
No Transfer of any Partnership Interest may be made to a lender to the
Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, without the Consent of the General
Partner; provided, however, that, as a condition to such Consent, the lender may
be required to enter into an arrangement with the Partnership and the General
Partner to redeem or exchange for the REIT Shares Amount any Partnership Units
in which a security interest is held by such lender simultaneously with the time
at which such lender would be deemed to be a partner in the Partnership for
purposes of allocating liabilities to such lender under Section 752 of the Code
(provided that, for purpose of calculating the REIT Shares Amount in this
Section 11.1C, “Tendered Units” shall mean all such Partnership Units in which a
security interest is held by such lender).

Section 11.2 Transfer of General Partner’s Partnership Interest
A.
Subject to the rights of any Holder of any Partnership Interest set forth in a
Partnership Unit Designation, the General Partner may not Transfer all or any
portion of its Partnership Interest (whether by sale, disposition, statutory
merger or consolidation, liquidation or otherwise) unless: (i) coincident with
such Transfer, the transferee is admitted as a General Partner pursuant to
Section 12.1 hereof; (ii) the transferee assumes, by operation of law or express
agreement, all of the obligations of the transferor General Partner under this
Agreement with respect to such Transferred Partnership Interest; and (iii) the
transferee has executed such instruments as may be necessary to effectuate such
admission and to confirm the agreement of such transferee to be bound by all the
terms and provisions of this Agreement with respect to the Partnership Interest
so acquired and the admission of such transferee as a General Partner.

B.
Except in connection with Transfers permitted in this Article 11 and as
otherwise provided in Section 12.1 in connection with the Transfer of the
General Partner’s entire Partnership Interest, the General Partner may not
voluntarily withdraw as a general partner of the Partnership without the Consent
of the Class A Limited Partners.

Section 11.3 Limited Partners’ Rights to Transfer
A.
General.  Except as provided in Section 11.1C hereof, each Limited Partner shall
have the right to Transfer all or any portion of its Partnership Interest to any
Person, without the Consent of the General Partner but subject to the provisions
of Section 11.4 hereof and to satisfaction of each of the following conditions:

(1)
General Partner Right of First Refusal.  The transferor Limited Partner (or the
Partner’s estate in the event of the Partner’s death) shall give written notice
of the proposed Transfer to the General Partner, which notice shall state
(i) the identity and address of the proposed transferee and (ii) the amount and
type of consideration proposed to be received for the Transferred Partnership
Units. The General Partner shall have ten (10) Business Days upon which to give
the transferor Limited Partner notice of its election to acquire the Partnership
Units on the terms set forth in such notice. If it so elects, it shall purchase
the Partnership Units on such terms within ten (10) Business Days after giving
notice of such election; provided, however, that in the event that the proposed
terms involve a purchase for cash, the General Partner may at its election
deliver in lieu of all or any portion of such cash a note from the General
Partner payable to the transferor Limited Partner at a date as soon as
reasonably practicable, but in no event later than one hundred eighty (180) days
after such purchase, and bearing interest at an annual rate equal to the total
dividends declared with respect to one (1) REIT Share for the twelve (12)
preceding months of the General Partner, divided by the Value as of the closing
of such purchase; and provided, further, that such closing may be deferred to
the extent necessary to effect compliance with the Hart-Scott-Rodino Act, if
applicable, and any other applicable requirements of law. If it does not so
elect, the transferor Limited Partner may Transfer such Partnership Units to a
third party, on terms no more favorable to the transferee than the proposed
terms, subject to the other conditions of this Section 11.3.

(2)
Accredited Investor.  Any Transfer of a Partnership Interest shall be made only
to a single Accredited Investor; provided, however, that, for such purposes, all
Accredited Investors that are Affiliates, or that comprise investment accounts
or funds managed by a single Accredited Investor and its Affiliates, shall be
considered together to be a single Accredited Investor; and provided, further,
that each Transfer meeting the minimum Transfer restriction of Section 11.3A(4)
hereof may be to a separate Accredited Investor.

(3)
Opinion of Counsel.  The transferor Limited Partner shall deliver or cause to be
delivered to the General Partner an opinion of counsel reasonably satisfactory
to it to the effect that the proposed Transfer may be effected without
registration under the Securities Act and will not otherwise violate the
registration provisions of the Securities Act and the regulations promulgated
thereunder or violate any state securities laws or regulations applicable to the
Partnership or the Partnership Interests Transferred; provided, however, that
the General Partner may, in its sole discretion, waive this condition upon the
request of the transferor Limited Partner. If, in the opinion of such counsel,
such Transfer would require the filing of a registration statement under the
Securities Act or would otherwise violate any Federal or state securities laws
or regulations applicable to the Partnership or the Partnership Units, the
General Partner may prohibit any Transfer otherwise permitted under this Section
11.3 by a Limited Partner of Partnership Interests.

(4)
Minimum Transfer Restriction.  Any Transferring Partner must Transfer not less
than the lesser of (i) five hundred (500) Partnership Units or (ii) all of the
remaining Partnership Units owned by such Transferring Partner, without, in each
case, the Consent of the General Partner; provided, however, that, for purposes
of determining compliance with the foregoing restriction, all Partnership Units
owned by Affiliates of a Limited Partner shall be considered to be owned by such
Limited Partner.

(5)
Exception for Permitted Transfers.  The conditions of Sections 11.3A(1) through
11.3A(4) hereof shall not apply in the case of a Transfer of all or part of a
Limited Partner’s Interest to any Family Member (including a Transfer by a
Family Member that is an inter vivos or testamentary trust (whether revocable or
irrevocable) to a Family Member that is a beneficiary of such trust), any
Charity, any Controlled Entity or any Affiliate (any Transfer permitted by this
paragraph is hereinafter referred to as a “Permitted Transfer”).

It is a condition to any Transfer otherwise permitted hereunder that the
transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such Transferred Partnership Interest, and no such Transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Partner are assumed by a successor corporation by
operation of law) shall relieve the transferor Partner of its obligations under
this Agreement without the Consent of the General Partner. Notwithstanding the
foregoing, any transferee of any Transferred Partnership Interest shall be
subject to any restrictions on ownership and transfer of stock of the General
Partner contained in the Charter that may limit or restrict such transferee’s
ability to exercise its Redemption rights, including, without limitation, the
Ownership Limit. Any transferee, whether or not admitted as a Substituted
Limited Partner, shall take subject to the obligations of the transferor
hereunder. Unless admitted as a Substituted Limited Partner, no transferee,
whether by a voluntary Transfer, by operation of law or otherwise, shall have
any rights hereunder, other than the rights of an Assignee as provided in
Section 11.5 hereof.
B.
Incapacity.  If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to Transfer all or any part of its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.

C.
Adverse Tax Consequences.  Notwithstanding anything to the contrary in this
Agreement, the General Partner shall have the authority (but shall not be
required) to take any steps it determines are necessary or appropriate in its
sole and absolute discretion to prevent the Partnership from being taxable as a
corporation for Federal income tax purposes.  In furtherance of the foregoing,
except with the Consent of the General Partner, no Transfer by a Limited Partner
of its Partnership Interests (including any Redemption, any acquisition of
Partnership Units by the General Partner or any acquisition of Partnership Units
by the Partnership) may be made to or by any Person if such Transfer could (i)
result in the Partnership being treated as an association taxable as a publicly
traded partnership or corporation; (ii) be treated as effectuated through an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Code Section 7704 and the Regulations
promulgated thereunder, (iii) result in the Partnership being unable to qualify
for  one or more of the “safe harbors” set forth in Regulations Section 1.7704-1
(or such other guidance subsequently published by the IRS setting forth safe
harbors under which interests will not be treated as “readily tradable on a
secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code) (the “Safe Harbors”) or (iv) based on the advice of
counsel to the Partnership or the General Partner, adversely affect the ability
of the General Partner to continue to qualify as a REIT or subject the General
Partner to any additional taxes under Code Section 857 or Code Section 4981.

Section 11.4 Admission of Substituted Limited Partners
A.
No Limited Partner shall have the right to substitute a transferee (including
any transferees pursuant to Transfers permitted by Section 11.3 hereof) as a
Limited Partner in its place. A transferee of a Limited Partner Interest may be
admitted as a Substituted Limited Partner only with the Consent of the General
Partner. The failure or refusal by the General Partner to permit a transferee of
any such interests to become a Substituted Limited Partner shall not give rise
to any cause of action against the Partnership or the General Partner. Subject
to the foregoing, an Assignee shall not be admitted as a Substituted Limited
Partner until and unless it furnishes to the General Partner (i) evidence of
acceptance, in form and substance satisfactory to the General Partner, of all
the terms, conditions and applicable obligations of this Agreement, (ii) a
counterpart signature page to this Agreement executed by such Assignee and
(iii) such other documents and instruments as the General Partner may require in
its sole discretion to effect such Assignee’s admission as a Substituted Limited
Partner.

B.
Concurrently with, and as evidence of, the admission of a Substituted Limited
Partner, the General Partner shall update the Register and the books and records
of the Partnership to reflect the name, address and number and class and/or
series of Partnership Units of such Substituted Limited Partner and to eliminate
or adjust, if necessary, the name, address and number of Partnership Units of
the predecessor of such Substituted Limited Partner.

C.
A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.

Section 11.5 Assignees
If the General Partner does not Consent to the admission of any permitted
transferee under Section 11.3 hereof as a Substituted Limited Partner, as
described in Section 11.4 hereof, or in the event that any Partnership Interest
is deemed to have been Transferred notwithstanding the restrictions set forth in
this Article 11, such transferee shall be considered an Assignee for purposes of
this Agreement. An Assignee shall be entitled to all the rights of an assignee
of a Limited Partner Interest under the Act, including the right to receive
distributions from the Partnership and the share of Net Income, Net Losses and
other items of income, gain, loss, deduction and credit of the Partnership
attributable to the Partnership Interest assigned to such transferee and the
rights to Transfer the Partnership Interest provided in this Article 11, but
shall not be deemed to be a holder of a Partnership Interest for any other
purpose under this Agreement (other than as expressly provided in Section 15.1
hereof with respect to a Qualifying Party that becomes a Tendering Party), and
shall not be entitled to effect a Consent or vote with respect to such
Partnership Interest on any matter presented to the Partners for approval (such
right to Consent or vote, to the extent provided in this Agreement or under the
Act, fully remaining with the transferor Limited Partner). In the event that any
such transferee desires to make a further Transfer of any such Partnership
Interest, such transferee shall be subject to all the provisions of this Article
11 to the same extent and in the same manner as any Limited Partner desiring to
make a Transfer of a Limited Partner Interest.
Section 11.6 General Provisions
A.
No Limited Partner may withdraw from the Partnership other than as a result of:
(i) a Permitted Transfer of all of such Limited Partner’s Partnership Interest
in accordance with this Article 11 with respect to which the transferee becomes
a Substituted Limited Partner; (ii) pursuant to a redemption (or acquisition by
the General Partner) of all of its Partnership Interest pursuant to a Redemption
under Section 15.1 hereof and/or pursuant to any Partnership Unit Designation or
(iii) the acquisition by the General Partner of all of such Limited Partner’s
Partnership Interest, whether or not pursuant to Section 15.1B hereof.

B.
Any Limited Partner who shall Transfer all of its Partnership Units in a
Transfer (i) permitted pursuant to this Article 11 where such transferee was
admitted as a Substituted Limited Partner, (ii) pursuant to the exercise of its
rights to effect a redemption of all of its Partnership Units pursuant to a
Redemption under Section 15.1 hereof and/or pursuant to any Partnership Unit
Designation or (iii) to the General Partner, whether or not pursuant to Section
15.1B hereof, shall cease to be a Limited Partner.

C.
If any Partnership Unit is Transferred in compliance with the provisions of this
Article 11, or is redeemed by the Partnership, or acquired by the General
Partner pursuant to Section 15.1 hereof, on any day other than the first day of
a Partnership Year, then Net Income, Net Losses, each item thereof and all other
items of income, gain, loss, deduction and credit attributable to such
Partnership Unit for such Partnership Year shall be allocated to the transferor
Partner or the Tendering Party (as the case may be) and, in the case of a
Transfer other than a Redemption, to the transferee Partner, by taking into
account their varying interests during the Partnership Year in accordance with
Code Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the General Partner in its sole and absolute
discretion. Solely for purposes of making such allocations, unless the General
Partner decides in its sole and absolute discretion to use another method
permitted under the Code, each of such items for the calendar month in which a
Transfer occurs shall be allocated to the transferee Partner and none of such
items for the calendar month in which a Transfer or a Redemption occurs shall be
allocated to the transferor Partner, or the Tendering Party (as the case may be)
if such Transfer occurs on or before the fifteenth (15th) day of the month,
otherwise such items shall be allocated to the transferor. All distributions of
Available Cash attributable to such Partnership Unit with respect to which the
Partnership Record Date is before the date of such Transfer, assignment or
Redemption shall be made to the transferor Partner or the Tendering Party (as
the case may be) and, in the case of a Transfer other than a Redemption, all
distributions of Available Cash thereafter attributable to such Partnership Unit
shall be made to the transferee Partner.

D.
In addition to any other restrictions on Transfer herein contained, in no event
may any Transfer of a Partnership Interest by any Partner (including any
Redemption,  any acquisition of Partnership Units by the General Partner or any
other acquisition of Partnership Units by the Partnership) be made: (i) to any
Person or entity who lacks the legal right, power or capacity to own a
Partnership Interest; (ii) in violation of applicable law; (iii) except with the
Consent of the General Partner, of any component portion of a Partnership
Interest, such as the Capital Account, or rights to distributions, separate and
apart from all other components of a Partnership Interest; (iv) in the event
that such Transfer could cause either the General Partner or any General Partner
Affiliate to cease to comply with the REIT Requirements or to cease to qualify
as a “qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2));
(v) if such Transfer could, based on the advice of legal counsel to the
Partnership or the General Partner, cause the Partnership to cease to be
classified as a partnership for federal income tax purposes (except as a result
of the Redemption (or acquisition by the General Partner) of all Common Units
held by all Limited Partners); (vi) if such Transfer would cause the Partnership
to become, with respect to any employee benefit plan subject to Title I of
ERISA, a “party-in-interest” (as defined in ERISA Section 3(14)) or a
“disqualified person” (as defined in Code Section 4975(c)); (vii) if such
Transfer could, based on the advice of legal counsel to the Partnership or the
General Partner, cause any portion of the assets of the Partnership to
constitute assets of any employee benefit plan pursuant to Department of Labor
Regulations Section 2510.3-101; (viii) if such Transfer requires the
registration of such Partnership Interest pursuant to any applicable Federal or
state securities laws; (ix) except with the Consent of the General Partner, if
such Transfer could (1) be treated as effectuated through an “established
securities market” or a “secondary market” (or the substantial equivalent
thereof) within the meaning of Section 7704 of the Code and the Regulations
promulgated thereunder, (2) cause the Partnership to become a “publicly traded
partnership,” as such term is defined in Sections 469(k)(2) or 7704(b) of the
Code, (3) be in violation of Section 3.4C(iii) or (4) cause the Partnership to
fail one or more of the Safe Harbors; (x) if such Transfer causes the
Partnership (as opposed to the General Partner) to become a reporting company
under the Exchange Act; or (xii) if such Transfer subjects the Partnership to
regulation under the Investment Company Act of 1940, the Investment Advisors Act
of 1940 or ERISA, each as amended. The General Partner shall, in its sole
discretion, be permitted to take all action necessary to prevent the Partnership
from being classified as a “publicly traded partnership” under Code Section
7704.

E.
Transfers pursuant to this Article 11 may only be made on the first day of a
fiscal quarter of the Partnership, unless the General Partner otherwise
Consents.

ARTICLE 12
ADMISSION OF PARTNERS
Section 12.1 Admission of Successor General Partner
A successor to all of the General Partner’s Class B Common Units pursuant to a
Transfer permitted by Section 11.2 hereof who is proposed to be admitted as a
successor General Partner shall be admitted to the Partnership as the General
Partner, effective immediately upon such Transfer. Upon any such Transfer and
the admission of any such transferee as a successor General Partner in
accordance with this Section 12.1, the transferor General Partner shall be
relieved of its obligations under this Agreement and shall cease to be a general
partner of the Partnership without any separate Consent of the Class A Limited
Partners or the consent or approval of any other Partners. Any such successor
General Partner shall carry on the business and affairs of the Partnership
without dissolution. In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission of such
Person as a General Partner. Upon any such Transfer, the transferee shall become
the successor General Partner for all purposes herein, and shall be vested with
the powers and rights of the transferor General Partner, and shall be liable for
all obligations and responsible for all duties of the General Partner.
Concurrently with, and as evidence of, the admission of a successor General
Partner, the General Partner shall update the Register and the books and records
of the Partnership to reflect the name, address and number and classes and/or
series of Partnership Units of such successor General Partner.  In the event
that the General Partner withdraws from the Partnership, or transfers its entire
Partnership Interest, in violation of this Agreement, or otherwise dissolves or
terminates or ceases to be the general partner of the Partnership, a Majority in
Interest of the Partners may elect to continue the Partnership by selecting a
successor general partner in accordance with Section 13.1A hereof.
Section 12.2 Admission of Additional Limited Partners
A.
A Person (other than an existing Partner) who makes a Capital Contribution to
the Partnership in exchange for Partnership Units and in accordance with this
Agreement shall be admitted to the Partnership as an Additional Limited Partner
only upon furnishing to the General Partner (i) evidence of acceptance, in form
and substance satisfactory to the General Partner, of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 2.4 hereof, (ii) a counterpart signature page to
this Agreement executed by such Person and (iii) such other documents or
instruments as the General Partner may require in its sole and absolute
discretion in order to effect such Person’s admission as an Additional Limited
Partner. Concurrently with, and as evidence of, the admission of an Additional
Limited Partner, the General Partner shall update the Register and the books and
records of the Partnership to reflect the name, address and number and classes
and/or series of Partnership Units of such Additional Limited Partner.

B.
Notwithstanding anything to the contrary in this Section 12.2, no Person shall
be admitted as an Additional Limited Partner without the Consent of the General
Partner. The admission of any Person as an Additional Limited Partner shall
become effective on the date upon which the name of such Person is recorded on
the books and records of the Partnership, following the Consent of the General
Partner to such admission and the satisfaction of all the conditions set forth
in Section 12.2A.

C.
If any Additional Limited Partner is admitted to the Partnership on any day
other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items of income, gain, loss, deduction and
credit allocable among Holders for such Partnership Year shall be allocated
among such Additional Limited Partner and all other Holders by taking into
account their varying interests during the Partnership Year in accordance with
Code Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the General Partner. Solely for purposes of
making such allocations, each of such items for the calendar month in which an
admission of any Additional Limited Partner occurs shall be allocated among all
the Holders including such Additional Limited Partner, in accordance with the
principles described in Section 11.6C hereof. All distributions of Available
Cash with respect to which the Partnership Record Date is before the date of
such admission shall be made solely to Partners and Assignees other than the
Additional Limited Partner, and all distributions of Available Cash thereafter
shall be made to all the Partners and Assignees including such Additional
Limited Partner.

D.
Any Additional Limited Partner admitted to the Partnership that is an Affiliate
of the General Partner shall be deemed to be a “General Partner Affiliate”
hereunder and shall be reflected as such on the Register and the books and
records of the Partnership.

Section 12.3 Amendment of Agreement and Certificate of Limited Partnership
For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to update the Register,
amend the records of the Partnership and, if necessary, to prepare as soon as
practical an amendment of this Agreement and, if required by law, shall prepare
and file an amendment to the Certificate and may for this purpose exercise the
power of attorney granted pursuant to Section 2.4 hereof.
Section 12.4 Limit on Number of Partners
Unless otherwise permitted by the General Partner in its sole and absolute
discretion, no Person shall be admitted to the Partnership as an Additional
Limited Partner if the effect of such admission would be to cause the
Partnership to have a number of Partners that would cause the Partnership to
become a reporting company under the Exchange Act.
Section 12.5 Admission
A Person shall be admitted to the Partnership as a limited partner of the
Partnership or a general partner of the Partnership only upon strict compliance,
and not upon substantial compliance, with the requirements set forth in this
Agreement for admission to the Partnership as a Limited Partner or a General
Partner.
ARTICLE 13
DISSOLUTION, LIQUIDATION AND TERMINATION
Section 13.1 Dissolution
The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business and affairs of the Partnership without dissolution. However, the
Partnership shall dissolve, and its affairs shall be wound up, upon the first to
occur of any of the following (each a “Liquidating Event”):
A.
an event of withdrawal, as defined in Section 10-402(2) – (9) of the Act
(including, without limitation, bankruptcy), or the withdrawal in violation of
this Agreement, of the last remaining General Partner unless, within ninety (90)
days after the withdrawal, a Majority in Interest of the Partners remaining
agree in writing, in their sole and absolute discretion, to continue the
Partnership and to the appointment, effective as of the date of such withdrawal,
of a successor General Partner;

B.
an election to dissolve the Partnership made by the General Partner in its sole
and absolute discretion, with or without the Consent of the Partners;

C.
entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act; or

D.
the Redemption or other acquisition by the Partnership or the General Partner of
all Partnership Units other than Partnership Units held by the General Partner.

Section 13.2 Winding Up
A.
Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and the
Holders. After the occurrence of a Liquidating Event, no Holder shall take any
action that is inconsistent with, or not necessary to or appropriate for, the
winding up of the Partnership’s business and affairs. The General Partner (or,
in the event that there is no remaining General Partner or the General Partner
has dissolved, become bankrupt within the meaning of the Act or ceased to
operate, any Person elected by a Majority in Interest of the Partners (the
General Partner or such other Person being referred to herein as the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property, and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the General Partner) shall be applied and distributed
in the following order:

(1)
First, to the satisfaction of all of the Partnership’s debts and liabilities to
creditors other than the Holders (whether by payment or the making of reasonable
provision for payment thereof);

(2)
Second, to the satisfaction of all of the Partnership’s debts and liabilities to
the General Partner (whether by payment or the making of reasonable provision
for payment thereof), including, but not limited to, amounts due as
reimbursements under Section 7.4 hereof;

(3)
Third, to the satisfaction of all of the Partnership’s debts and liabilities to
the other Holders (whether by payment or the making of reasonable provision for
payment thereof); and

(4)
Fourth, to the Partners in accordance with their positive Capital Account
balances, determined after taking into account all Capital Account adjustments
for all prior periods and the Partnership taxable year during which the
liquidation occurs (other than those made as a result of the liquidating
distribution set forth in this Section 13.2A(4)).

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13 other than reimbursement of its
expenses as set forth in Section 7.4.
B.
Notwithstanding the provisions of Section 13.2A hereof that require liquidation
of the assets of the Partnership, but subject to the order of priorities set
forth therein, if prior to or upon dissolution of the Partnership, the
Liquidator determines that an immediate sale of part or all of the Partnership’s
assets would be impractical or would cause undue loss to the Holders, the
Liquidator may, in its sole and absolute discretion, defer for a reasonable time
the liquidation of any assets except those necessary to satisfy liabilities of
the Partnership (including to those Holders as creditors) and/or distribute to
the Holders, in lieu of cash, as tenants in common and in accordance with the
provisions of Section 13.2A hereof, undivided interests in such Partnership
assets as the Liquidator deems not suitable for liquidation. Any such
distributions in kind shall be made only if, in the good faith judgment of the
Liquidator, such distributions in kind are in the best interest of the Holders,
and shall be subject to such conditions relating to the disposition and
management of such properties as the Liquidator deems reasonable and equitable
and to any agreements governing the operation of such properties at such time.
The Liquidator shall determine the fair market value of any property distributed
in kind using such reasonable method of valuation as it may adopt.

C.
If any Holder has a deficit balance in its Capital Account (after giving effect
to all contributions, distributions and allocations for all taxable years,
including the year during which such liquidation occurs), except as otherwise
agreed to by such Holder, such Holder shall have no obligation to make any
contribution to the capital of the Partnership with respect to such deficit, and
such deficit shall not be considered a debt owed to the Partnership or to any
other Person for any purpose whatsoever.

D.
In the sole and absolute discretion of the General Partner or the Liquidator, a
pro rata portion of the distributions that would otherwise be made to the
Holders pursuant to this Article 13 may be:

(1)
distributed to a trust established for the benefit of the General Partner and
the Holders for the purpose of liquidating Partnership assets, collecting
amounts owed to the Partnership, and paying any contingent or unforeseen
liabilities or obligations of the Partnership or of the General Partner arising
out of or in connection with the Partnership and/or Partnership activities. The
assets of any such trust shall be distributed to the Holders, from time to time,
in the discretion of the General Partner, in the same proportions and amounts as
would otherwise have been distributed to the Holders pursuant to this Agreement;
or

(2)
withheld or escrowed to provide a reasonable reserve for Partnership liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Partnership, provided that such withheld or
escrowed amounts shall be distributed to the Holders in the manner and order of
priority set forth in Section 13.2A hereof as soon as practicable.

E.
The provisions of Section 7.8 hereof shall apply to any Liquidator appointed
pursuant to this Article 13 as though the Liquidator were the General Partner of
the Partnership.

Section 13.3 Deemed Contribution and Distribution
Notwithstanding any other provision of this Article 13, in the event that the
Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), but no Liquidating Event has occurred, the
Partnership’s Property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged and the Partnership’s affairs shall not be wound
up. Instead, for federal income tax purposes the Partnership shall be deemed to
have contributed all of its assets and liabilities to a new partnership in
exchange for an interest in the new partnership; and immediately thereafter,
distributed Partnership Units to the Partners in the new partnership in
accordance with their respective Capital Accounts in liquidation of the
Partnership, and the new partnership is deemed to continue the business of the
Partnership. Nothing in this Section 13.3 shall be deemed to have constituted a
Transfer to an Assignee as a Substituted Limited Partner without compliance with
the provisions of Section 11.4 or Section 13.3 hereof.
Section 13.4 Rights of Holders
Except as otherwise provided in this Agreement and subject to the rights of any
Holder of any Partnership Interest set forth in a Partnership Unit Designation,
(a) each Holder shall look solely to the assets of the Partnership for the
return of its Capital Contribution, (b) no Holder shall have the right or power
to demand or receive property other than cash from the Partnership and (c) no
Holder shall have priority over any other Holder as to the return of its Capital
Contributions, distributions or allocations.
Section 13.5 Notice of Dissolution
In the event that a Liquidating Event occurs or an event occurs that would, but
for an election or objection by one or more Partners pursuant to Section 13.1
hereof, result in a dissolution of the Partnership, the General Partner or
Liquidator shall, within thirty (30) days thereafter, provide written notice
thereof to each Holder and, in the General Partner’s or Liquidator’s sole and
absolute discretion or as required by the Act, to all other parties with whom
the Partnership regularly conducts business (as determined in the sole and
absolute discretion of the General Partner or Liquidator), and the General
Partner or Liquidator may, or, if required by the Act, shall, publish notice
thereof in a newspaper of general circulation in each place in which the
Partnership regularly conducts business (as determined in the sole and absolute
discretion of the General Partner or Liquidator).
Section 13.6 Cancellation of Certificate of Limited Partnership
Upon the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2 hereof, the Partnership shall be terminated, a
certificate of cancellation shall be filed with the Delaware Division of
Corporations, all qualifications of the Partnership as a foreign limited
partnership or association in jurisdictions other than the State of Delaware
shall be cancelled, and such other actions as may be necessary to terminate the
Partnership shall be taken.
Section 13.7 Reasonable Time for Winding-Up
A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2 hereof, in order to minimize any losses otherwise attendant upon
such winding-up, and the provisions of this Agreement shall remain in effect
between and among the Partners during the period of liquidation; provided,
however, reasonable efforts shall be made to complete such winding-up within
twenty-four (24) months after the adoption of a plan of liquidation of the
General Partner, as provided in Section 562(b)(1)(B) of the Code, if necessary,
in the sole and absolute discretion of the General Partner.
ARTICLE 14
PROCEDURES FOR ACTIONS AND CONSENTS
OF PARTNERS; AMENDMENTS; MEETINGS
Section 14.1 Procedures for Actions and Consents of Partners
The actions requiring Consent of any Partner or Partners pursuant to this
Agreement, including Section 7.3 hereof, or otherwise pursuant to applicable
law, are subject to the procedures set forth in this Article 14.
Section 14.2 Amendments
Amendments to this Agreement may be proposed by the General Partner or by
Limited Partners holding twenty-five percent (25%) or more of the Partnership
Interests held by Limited Partners and, except as set forth in Section 7.3B and
Section 7.3C and subject to Section 7.3D and the rights of any Holder of any
Partnership Interest set forth in a Partnership Unit Designation, shall be
approved by the Consent of the Partners. Following such proposal, the General
Partner shall submit to the Partners entitled to vote thereon any proposed
amendment that, pursuant to the terms of this Agreement, requires the consent,
approval or vote of such Partners. The General Partner shall seek the consent,
approval or vote of the Partners entitled to vote thereon on any such proposed
amendment in accordance with Section 14.3 hereof.  Upon obtaining any such
Consent, or any other Consent required by this Agreement, and without further
action or execution by any other Person, including any Limited Partner, (i) any
amendment to this Agreement may be implemented and reflected in a writing
executed solely by the General Partner, and (ii) the Limited Partners shall be
deemed a party to and bound by such amendment of this Agreement.  For the
avoidance of doubt, notwithstanding anything to the contrary in this Agreement,
this Agreement may not be amended without the Consent of the General Partner.
Section 14.3 Actions and Consents of the Partners
A.
Meetings of the Partners may be called only by the General Partner to transact
any business that the General Partner determines. The call shall state the
nature of the business to be transacted. Notice of any such meeting shall be
given to all Partners entitled to act at the meeting not less than seven (7)
days nor more than sixty (60) days prior to the date of such meeting. Partners
may vote in person or by proxy at such meeting. Unless approval by a different
number or proportion of the Partners is required by this Agreement, the
affirmative vote of Partners holding a majority of the Percentage Interests held
by the Partners entitled to act on any proposal shall be sufficient to approve
such proposal at a meeting of the Partners. Whenever the vote, consent or
approval of Partners is permitted or required under this Agreement, such vote,
consent or approval may be given at a meeting of Partners or may be given at a
meeting of Partners or in accordance with the procedure prescribed in Section
14.3B hereof.

B.
Any action requiring the Consent of any Partner or group of Partners pursuant to
this Agreement or that is required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a consent in writing or by electronic
transmission setting forth the action so taken or consented to is given by
Partners whose affirmative vote would be sufficient to approve such action or
provide such Consent at a meeting of the Partners. Such consent may be in one
instrument or in several instruments, and shall have the same force and effect
as the affirmative vote of such Partners at a meeting of the Partners. Such
consent shall be filed with the General Partner. An action so taken shall be
deemed to have been taken at a meeting held on the effective date so certified.
For purposes of obtaining a Consent in writing or by electronic transmission,
the General Partner may require a response within a reasonable specified time,
but not less than fifteen (15) days, and failure to respond in such time period
shall constitute a Consent that is consistent with the General Partner’s
recommendation with respect to the proposal; provided, however, that an action
shall become effective at such time as requisite Consents are received even if
prior to such specified time.

C.
Each Partner entitled to act at a meeting of the Partners may authorize any
Person or Persons to act for it by proxy on all matters in which a Partner is
entitled to participate, including waiving notice of any meeting, or voting or
participating at a meeting. Each proxy must be signed by the Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy (or there is
receipt of a proxy authorizing a later date). Every proxy shall be revocable at
the pleasure of the Partner executing it, such revocation to be effective upon
the Partnership’s receipt of written notice of such revocation from the Partner
executing such proxy, unless such proxy states that it is irrevocable and is
coupled with an interest.

D.
The General Partner may set, in advance, a record date for the purpose of
determining the Partners (i) entitled to Consent to any action, (ii) entitled to
receive notice of or vote at any meeting of the Partners or (iii) in order to
make a determination of Partners for any other proper purpose.  Such date, in
any case, shall not be prior to the close of business on the day the record date
is fixed and shall be not more than ninety (90) days and, in the case of a
meeting of the Partners, not less than five (5) days, before the date on which
the meeting is to be held or Consent is to be given.  If no record date is
fixed, the record date for the determination of Partners entitled to notice of
or to vote at a meeting of the Partners shall be at the close of business on the
day on which the notice of the meeting is sent, and the record date for any
other determination of Partners shall be the effective date of such Partner
action, distribution or other event.  When a determination of the Partners
entitled to vote at any meeting of the Partners has been made as provided in
this section, such determination shall apply to any adjournment thereof.

E.
Each meeting of Partners shall be conducted by the General Partner or such other
Person as the General Partner may appoint pursuant to such rules for the conduct
of the meeting as the General Partner or such other Person deems appropriate in
its sole and absolute discretion. Without limitation, meetings of Partners may
be conducted in the same manner as meetings of the General Partner’s
stockholders and may be held at the same time as, and as part of, the meetings
of the General Partner’s stockholders.

ARTICLE 15
GENERAL PROVISIONS
Section 15.1 Redemption Rights of Qualifying Parties
A.
A Qualifying Party shall have the right (subject to the terms and conditions set
forth herein) to require the Partnership to redeem all or a portion of the
Common Units held by such Tendering Party (Common Units that have in fact been
tendered for redemption being hereafter referred to as “Tendered Units”) in
exchange (a “Redemption”) for the sum of the Cash Amount and the excess of such
Holder’s Preferred Return Per Class A Unit with respect to the Class A Units
being tendered over the aggregate amount previously distributed with respect to
such Tendered Common Units pursuant to Section 5.1(ii) hereof payable on the
Specified Redemption Date. Any Redemption shall be exercised pursuant to a
Notice of Redemption delivered to the General Partner by the Qualifying Party
when exercising the Redemption right (the “Tendering Party”). The Partnership’s
obligation to effect a Redemption, however, shall not arise or be binding
against the Partnership until the earlier of (i) the date the General Partner
notifies the Tendering Party that the General Partner declines to acquire some
or all of the Tendered Units under Section 15.1B hereof following receipt of a
Notice of Redemption and (ii) the Business Day following the Cut-Off Date. In
the event of a Redemption, the Cash Amount shall be delivered as a certified or
bank check payable to the Tendering Party or, in the General Partner’s sole and
absolute discretion, in immediately available funds, in each case, on or before
the Specified Redemption Date; provided, however, that the General Partner may
elect to cause the Specified Redemption Date to be delayed for up to an
additional 60 Business Days to the extent required for the General Partner to
cause additional REIT Shares to be issued to provide financing to be used to
make such payment of the Cash Amount.

B.
Notwithstanding the provisions of Section 15.1A hereof, on or before the close
of business on the Cut-Off Date, the General Partner may, in the General
Partner’s sole and absolute discretion but subject to the Ownership Limit, elect
to acquire some or all (such percentage being referred to as the “Applicable
Percentage”) of the Tendered Units from the Tendering Party in exchange for REIT
Shares. If the General Partner elects to acquire some or all of the Tendered
Units pursuant to this Section 15.1B, the General Partner shall give written
notice thereof to the Tendering Party on or before the close of business on the
Cut-Off Date. If the General Partner elects to acquire any of the Tendered Units
for REIT Shares, the General Partner shall issue and deliver such REIT Shares to
the Tendering Party pursuant to the terms of this Section 15.1B, in which case
(1) the General Partner shall assume directly the obligation with respect
thereto and shall satisfy the Tendering Party’s exercise of its Redemption right
with respect to such Tendered Units and (2) such transaction shall be treated,
for federal income tax purposes, as a transfer by the Tendering Party of such
Tendered Units to the General Partner in exchange for the REIT Shares Amount. If
the General Partner so elects, on the Specified Redemption Date, the Tendering
Party shall sell such number of the Tendered Units to the General Partner in
exchange for a number of REIT Shares equal to the product of the REIT Shares
Amount and the Applicable Percentage; provided, however, that if the General
Partner makes an election under this Section 15.1B to issue REIT Shares, the
Specified Redemption Date for the Tendered Units to be exchanged for REIT Shares
shall be the 10th Business Day after the date the General Partner gives notice
of its election; provided, further, that the General Partner may elect to cause
the Specified Redemption Date to be delayed for up to an additional 50 Business
Days to the extent required for such issuance not to violate any black-out
period on trading imposed by the General Partner or other General Partner
policies then in effect and applicable to employees of the General Partner. The
Tendering Party shall submit (i) such information, certification or affidavit as
the General Partner may reasonably require in connection with the application of
the Ownership Limit to any such acquisition and (ii) such written
representations, investment letters, legal opinions or other instruments
necessary, in the General Partner’s view, to effect compliance with the
Securities Act. In the event of a purchase of the Tendered Units by the General
Partner pursuant to this Section 15.1B, the Tendering Party shall no longer have
the right to cause the Partnership to effect a Redemption of such Tendered Units
and, upon notice to the Tendering Party by the General Partner given on or
before the close of business on the Cut-Off Date that the General Partner has
elected to acquire some or all of the Tendered Units pursuant to this Section
15.1B, the obligation of the Partnership to effect a Redemption of the Tendered
Units as to which the General Partner’s notice relates shall not accrue or
arise, but does not affect the obligation under Section 15.1.A. with respect to
the other Tendered Units. A number of REIT Shares equal to the product of the
Applicable Percentage and the REIT Shares Amount, if applicable, shall be
delivered by the General Partner as duly authorized, validly issued, fully paid
and non-assessable REIT Shares and, if applicable, Rights, free of any pledge,
lien, encumbrance or restriction, other than the Ownership Limit, the Securities
Act and relevant state securities or “blue sky” laws. Neither any Tendering
Party whose Tendered Units are acquired by the General Partner pursuant to this
Section 15.1B, any Partner, any Assignee nor any other interested Person shall
have any right to require or cause the General Partner to register, qualify or
list any REIT Shares owned or held by such Person, whether or not such REIT
Shares are issued pursuant to this Section 15.1B, with the SEC, with any state
securities commissioner, department or agency, under the Securities Act or the
Exchange Act or with any stock exchange; provided, however, that this limitation
shall not be in derogation of any registration or similar rights granted
pursuant to any other written agreement between the General Partner and any such
Person. Notwithstanding any delay in such delivery, the Tendering Party shall be
deemed the owner of such REIT Shares and Rights for all purposes, including,
without limitation, rights to vote or consent, receive dividends, and exercise
rights, as of the Specified Redemption Date. REIT Shares issued upon an
acquisition of the Tendered Units by the General Partner pursuant to this
Section 15.1B may contain such legends regarding restrictions under the
Securities Act and applicable state securities laws as the General Partner
determines to be necessary or advisable in order to ensure compliance with such
laws. Notwithstanding the foregoing, the Tendering Party shall have no right to
receive any distribution paid with respect to Tendered Common Units if the
record date for such distribution is on or after the Specified Redemption Date.
Upon the closing of exchange of REIT Shares pursuant to this Section 15.1.B.,
the Partnership shall distribute an amount equal to the excess of such Holder’s
Preferred Return Per Class A Unit with respect to Class A Units being exchanged
over the aggregate amount previously distributed with respect to such Tendered
Common Units pursuant to Section 5.1(ii) hereof through the date of exchange.
Notwithstanding the foregoing, the Tendering Party shall have no right, with
respect to receive any distribution paid with respect to Tendered Common Units
if the record date for such distribution is on or after the Specified Redemption
Date.

C.
Notwithstanding the provisions of Section 15.1A and 15.1B hereof, the Tendering
Parties shall have no rights under this Agreement that would otherwise be
prohibited by the Charter and shall have no rights to require the Partnership to
redeem Common Units if the acquisition of such Common Units by the General
Partner pursuant to Section 15.1B hereof would cause any Person to violate the
Ownership Limit. To the extent that any attempted Redemption or acquisition of
the Tendered Units by the General Partner pursuant to Section 15.1B hereof would
be in violation of this Section 15.1C, it shall be null and void ab initio, and
the Tendering Party shall not acquire any rights or economic interests in REIT
Shares otherwise issuable by the General Partner under Section 15.1B hereof or
cash otherwise payable under Section 15.1A hereof.

D.
If the General Partner does not elect to acquire the Tendered Units pursuant to
Section 15.1B hereof:

(1)
The Partnership may elect to raise funds for the payment of the Cash Amount
either (a) by requesting that the General Partner contribute to the Partnership
funds from the proceeds of a registered public offering by the General Partner
of REIT Shares sufficient to purchase the Tendered Units (which the General
Partner may agree to conduct in its sole discretion) or (b) from any other
sources (including, but not limited to, the sale of any Property and the
incurrence of additional Debt) available to the Partnership. Any such
contribution shall entitle the General Partner to additional Class B Common
Units.

(2)
If the Cash Amount is not paid on or before the Specified Redemption Date,
interest shall accrue with respect to the Cash Amount from the day after the
Specified Redemption Date to and including the date on which the Cash Amount is
paid at a rate equal to the base rate on corporate loans at large United States
money center commercial banks, as published from time to time in the Wall Street
Journal (but not higher than the maximum lawful rate).

E.
Notwithstanding the provisions of Section 15.1B hereof, the General Partner
shall not, under any circumstances, elect to acquire any Tendered Units in
exchange for REIT Shares if such exchange would be prohibited under the Charter.

F.
Notwithstanding anything herein to the contrary (but subject to Section 15.1C
hereof), with respect to any Redemption (or any tender of Common Units for
Redemption if the Tendered Units are acquired by the General Partner pursuant to
Section 15.1B hereof) pursuant to this Section 15.1:

(1)
All Common Units acquired by the General Partner pursuant to Section 15.1B
hereof shall automatically, and without further action required, be converted
into and deemed to be a Partnership Interest comprised of the same number of
Class B Common Units.

(2)
Subject to the Ownership Limit, no Tendering Party may effect a Redemption for
less than one thousand (1,000) Common Units or, if such Tendering Party holds
(as a Limited Partner or, economically, as an Assignee) less than one thousand
(1,000) Common Units, all of the Common Units held by such Tendering Party,
without, in each case, the Consent of the General Partner.

(3)
If (i) a Tendering Party surrenders its Tendered Units during the period after
the Partnership Record Date with respect to a distribution and before the record
date established by the General Partner for a distribution to its stockholders
of some or all of its portion of such Partnership distribution, and (ii) the
General Partner elects to acquire any of such Tendered Units in exchange for
REIT Shares pursuant to Section 15.1B, such Tendering Party shall pay to the
General Partner on the Specified Redemption Date an amount in cash equal to the
portion of the Partnership distribution in respect of the Tendered Units
exchanged for REIT Shares, insofar as such distribution relates to the same
period for which such Tendering Party would receive a distribution in respect of
such REIT Shares.

(4)
The consummation of such Redemption (or an acquisition of Tendered Units by the
General Partner pursuant to Section 15.1B hereof, as the case may be) shall be
subject to the expiration or termination of the applicable waiting period, if
any, under the Hart-Scott-Rodino Act.

(5)
The Tendering Party shall continue to own (subject, in the case of an Assignee,
to the provisions of Section 11.5 hereof) all Common Units subject to any
Redemption, and be treated as a Limited Partner or an Assignee, as applicable,
with respect to such Common Units for all purposes of this Agreement, until such
Common Units are either paid for by the Partnership pursuant to Section 15.1A
hereof or transferred to the General Partner and paid for, by the issuance of
the REIT Shares, pursuant to Section 15.1B hereof on the Specified Redemption
Date. Until a Specified Redemption Date and an acquisition of the Tendered Units
by the General Partner pursuant to Section 15.1B hereof, the Tendering Party
shall have no rights as a stockholder of the General Partner with respect to the
REIT Shares issuable in connection with such acquisition.

G.
In connection with an exercise of Redemption rights pursuant to this Section
15.1, except as otherwise Consented to by the General Partner, the Tendering
Party shall submit the following to the General Partner, in addition to the
Notice of Redemption:

(1)
A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) such Tendering
Party and (ii) to the best of their knowledge any Related Party and
(b) representing that, after giving effect to the Redemption or an acquisition
of the Tendered Units by the General Partner pursuant to Section 15.1B hereof,
neither the Tendering Party nor to the best of their knowledge any Related Party
will own REIT Shares in violation of the Ownership Limit;

(2)
A written representation that neither the Tendering Party nor to the best of
their knowledge any Related Party has any intention to acquire any additional
REIT Shares prior to the closing of the Redemption or an acquisition of the
Tendered Units by the General Partner pursuant to Section 15.1B hereof on the
Specified Redemption Date; and

(3)
An undertaking to certify, at and as a condition of the closing of (i) the
Redemption or (ii) the acquisition of Tendered Units by the General Partner
pursuant to Section 15.1B hereof on the Specified Redemption Date, that either
(a) the actual and constructive ownership of REIT Shares by the Tendering Party
and to the best of its knowledge any Related Party remain unchanged from that
disclosed in the affidavit required by Section 15.1G(1) or (b) after giving
effect to the Redemption or the acquisition of Tendered Units by the General
Partner pursuant to Section 15.1B hereof, neither the Tendering Party nor, to
the best of its knowledge, any other Person shall own REIT Shares in violation
of the Ownership Limit.

Section 15.2 Addresses and Notice
Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written or electronic communication (including
by telecopy, facsimile, electronic mail or commercial courier service) to the
Partner, or Assignee at the address set forth in the Register or such other
address of which the Partner shall notify the General Partner in accordance with
this Section 15.2.
Section 15.3 Titles and Captions
All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” or “Sections” are
to Articles and Sections of this Agreement.
Section 15.4 Pronouns and Plurals
Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.
Section 15.5 Further Action
The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.
Section 15.6 Binding Effect
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
Section 15.7 Waiver
A.
No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

B.
The restrictions, conditions and other limitations on the rights and benefits of
the Limited Partners contained in this Agreement, and the duties, covenants and
other requirements of performance or notice by the Limited Partners, are for the
benefit of the Partnership and, except for an obligation to pay money to the
Partnership, may be waived or relinquished by the General Partner, in its sole
and absolute discretion, on behalf of the Partnership in one or more instances
from time to time and at any time; provided, however, that any such waiver or
relinquishment may not be made if it would have the effect of (i) creating
liability for any other Limited Partner, (ii) causing the Partnership to cease
to qualify as a limited partnership, (iii) reducing the amount of cash otherwise
distributable to the Limited Partners (other than any such reduction that
affects all of the Limited Partners holding the same class or series of
Partnership Units on a uniform or pro rata basis, if approved by a Majority in
Interest of the Partners holding such class or series of Partnership Units),
(iv) resulting in the classification of the Partnership as an association or
publicly traded partnership taxable as a corporation or (v) violating the
Securities Act, the Exchange Act or any state “blue sky” or other securities
laws; and provided, further, that any waiver relating to compliance with the
Ownership Limit or other restrictions in the Charter shall be made and shall be
effective only as provided in the Charter.

Section 15.8 Counterparts
This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.
Section 15.9 Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial
A.
This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law. In the event of a conflict between any provision of this
Agreement and any non-mandatory provision of the Act, the provisions of this
Agreement shall control and take precedence.

B.
Each Partner hereby (i) submits to the non-exclusive jurisdiction of any state
or federal court sitting in the State of Delaware, with respect to any dispute
arising out of this Agreement or any transaction contemplated hereby to the
extent such courts would have subject matter jurisdiction with respect to such
dispute, (ii) irrevocably waives, and agrees not to assert by way of motion,
defense, or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of any state or federal court sitting in the
State of Delaware, that its property is exempt or immune from attachment or
execution, that the action is brought in an inconvenient forum, or that the
venue of the action is improper, (iii) agrees that notice or the service of
process in any action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby shall be properly served or
delivered if delivered to such Partner at such Partner’s last known address as
set forth in the Partnership’s books and records, and (iv) irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
related to this Agreement or the transactions contemplated hereby.

Section 15.10 Entire Agreement
This Agreement contains all of the understandings and agreements between and
among the Partners with respect to the subject matter of this Agreement and the
rights, interests and obligations of the Partners with respect to the
Partnership. Notwithstanding the immediately preceding sentence, the Partners
hereby acknowledge and agree that the General Partner, without the approval of
any Limited Partner, may enter into side letters or similar written agreements
with Limited Partners that are not Affiliates of the General Partner, executed
contemporaneously with the admission of such Limited Partner to the Partnership,
affecting the terms hereof, as negotiated with such Limited Partner and which
the General Partner in its sole discretion deems necessary, desirable or
appropriate. The parties hereto agree that any terms, conditions or provisions
contained in such side letters or similar written agreements with a Limited
Partner shall govern with respect to such Limited Partner notwithstanding the
provisions of this Agreement.
Section 15.11 Invalidity of Provisions
If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
Section 15.12 Limitation to Preserve REIT Status
Notwithstanding anything else in this Agreement, to the extent that the amount
to be paid, credited or reimbursed (and for purposes of clarification, excluding
distributions to the General Partner on account of its Class B Units including
pursuant to Article 5 or Section 13.2A(4)) by the Partnership to any REIT
Partner or its officers, directors, employees or agents, whether as a
reimbursement, fee, expense or indemnity (a “REIT Payment”), would constitute
gross income to the REIT Partner for purposes of Code Section 856(c)(2) or Code
Section 856(c)(3), then, notwithstanding any other provision of this Agreement,
the amount of such REIT Payments, as selected by the General Partner in its
discretion from among items of potential distribution, reimbursement, fees,
expenses and indemnities, shall be reduced for any Partnership Year so that the
REIT Payments, as so reduced, for or with respect to such REIT Partner shall not
exceed the lesser of:
(i)
an amount equal to the excess, if any, of (a) four percent (4%) of the REIT
Partner’s total gross income (but excluding the amount of any REIT Payments and
any amounts excluded from gross income pursuant to Section 856(c) of the Code)
for the Partnership Year that is described in subsections (A) through (I) of
Code Section 856(c)(2) over (b) the amount of gross income (within the meaning
of Code Section 856(c)(2)) derived by the REIT Partner from sources other than
those described in subsections (A) through (I) of Code Section 856(c)(2) (but
not including the amount of any REIT Payments or any amounts excluded from gross
income pursuant to Section 856(c) of the Code); or

(ii)
an amount equal to the excess, if any, of (a) twenty-four percent (24%) of the
REIT Partner’s total gross income (but excluding the amount of any REIT Payments
and any amounts excluded from gross income pursuant to Section 856(c) of the
Code) for the Partnership Year that is described in subsections (A) through (I)
of Code Section 856(c)(3) over (b) the amount of gross income (within the
meaning of Code Section 856(c)(3)) derived by the REIT Partner from sources
other than those described in subsections (A) through (I) of Code
Section 856(c)(3) (but not including the amount of any REIT Payments or any
amounts excluded from gross income pursuant to Section 856(c) of the Code);

provided, however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the General Partner, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts should not adversely affect the REIT Partner’s ability to qualify as a
REIT. To the extent that REIT Payments may not be made in a Partnership Year as
a consequence of the limitations set forth in this Section 15.12, such REIT
Payments shall carry over and shall be treated as arising in the following
Partnership Year if such carry over does not adversely affect the REIT Partner’s
ability to qualify as a REIT, provided, however, that any such REIT Payment
shall not be carried over more than three Partnership Years, and any such
remaining payments shall no longer be due and payable. The purpose of the
limitations contained in this Section 15.12 is to prevent any REIT Partner from
failing to qualify as a REIT under the Code by reason of such REIT Partner’s
share of items, including distributions, reimbursements, fees, expenses or
indemnities, receivable directly or indirectly from the Partnership, and this
Section 15.12 shall be interpreted and applied to effectuate such purpose.
Section 15.13 No Partition
No Partner nor any successor-in-interest to a Partner shall have the right while
this Agreement remains in effect to have any property of the Partnership
partitioned, or to file a complaint or institute any proceeding at law or in
equity to have such property of the Partnership partitioned, and each Partner,
on behalf of itself and its successors and assigns hereby waives any such right.
It is the intention of the Partners that the rights of the parties hereto and
their successors-in-interest to Partnership property, as among themselves, shall
be governed by the terms of this Agreement, and that the rights of the Partners
and their respective successors-in-interest shall be subject to the limitations
and restrictions as set forth in this Agreement.
Section 15.14 No Third-Party Rights Created Hereby
The provisions of this Agreement are solely for the purpose of defining the
interests of the Holders, inter se; and no other Person, firm or entity (i.e., a
party who is not a signatory hereto or a permitted successor to such signatory
hereto) shall have any right, power, title or interest by way of subrogation or
otherwise, in and to the rights, powers, title and provisions of this Agreement.
No creditor or other third party having dealings with the Partnership (other
than as expressly provided herein with respect to Indemnitees) shall have the
right to enforce the right or obligation of any Partner to make Capital
Contributions or loans to the Partnership or to pursue any other right or remedy
hereunder or at law or in equity. None of the rights or obligations of the
Partners herein set forth to make Capital Contributions or loans to the
Partnership shall be deemed an asset of the Partnership for any purpose by any
creditor or other third party, nor may any such rights or obligations be sold,
transferred or assigned by the Partnership or pledged or encumbered by the
Partnership to secure any debt or other obligation of the Partnership or any of
the Partners.
Section 15.15 No Rights as Stockholders
Nothing contained in this Agreement shall be construed as conferring upon the
Holders of Partnership Units any rights whatsoever as stockholders of the
General Partner, including without limitation any right to receive dividends or
other distributions made to stockholders of the General Partner or to vote or to
consent or receive notice as stockholders in respect of any meeting of
stockholders for the election of directors of the General Partner or any other
matter.
[Remainder of Page Left Blank Intentionally]


IN WITNESS WHEREOF, this Agreement of Limited Partnership of MacKenzie Realty
Operating Partnership, LP has been executed as of the date first written above.


GENERAL PARTNER:
MACKENZIE REALTY CAPITAL, INC.
 
By:  
Chip Patterson, Chairman and Secretary
 
LIMITED PARTNER:
 
MACKENZIE REALTY CAPITAL, INC.
 
By:  
Chip Patterson, Chairman and Secretary
 
LIMITED PARTNER:
 
ADDISON NC, LLC, an Arizona limited liability company
 
By: Vantage Point Consulting, LLC, an Arizona limited liability company, its
Manager
 
 
By: _______________________________
Name:  Kathleen Robinson
Its: Sole Managing Member
 
LIMITED PARTNER:
 
ADDISON CORPORATE CENTER, LLC, an Arizona limited liability company
 
By:  Virtua Partners LLC, an Arizona limited liability company, its Manager
 
 
By: ________________________________
Name:  Quynh Palomino
Its: Manager
 
LIMITED PARTNER:
 
ADDISON HOLDINGS, LLC, an Arizona limited liability company
 
By:  Virtua Addison Manager, LLC, an Arizona limited liability company, its
Manager
 
By: Virtua Partners LLC, an Arizona limited liability company, its Sole Managing
Member
 
 
By: 
Name:  Quynh Palomino
Its: Manager





EXHIBIT A
NOTICE OF REDEMPTION

To:
[General Partner]

[Address]
The undersigned Limited Partner or Assignee hereby irrevocably tenders for
Redemption Common Units in MacKenzie Realty Operating Partnership, LP, in
accordance with the terms of the Agreement of Limited Partnership, dated as of
May [_________], 20__ as amended (the “Agreement”), and the Redemption rights
referred to therein. The undersigned Limited Partner or Assignee:
(a)  undertakes (i) to surrender such Common Units and any certificate therefor
at the closing of the Redemption and (ii) to furnish to the General Partner,
prior to the Specified Redemption Date, the documentation, instruments and
information required under Section 15.1A and Section 15.1G of the Agreement;
(b) directs that the certified check representing the Cash Amount, or the REIT
Shares Amount, as applicable, deliverable upon the closing of such Redemption be
delivered to the address specified below;
(c) represents, warrants, certifies and agrees that:
(i) the undersigned Limited Partner or Assignee is a Qualifying Party,
(ii) the undersigned Limited Partner or Assignee has, and at the closing of the
Redemption will have, good, marketable and unencumbered title to such Common
Units, free and clear of the rights or interests of any other Person or entity,
(iii) the undersigned Limited Partner or Assignee has, and at the closing of the
Redemption will have, the full right, power and authority to tender and
surrender such Common Units as provided herein, and
(iv) the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender; and
(d) acknowledges that he will continue to own such Class A Common Units until
and unless either (1) such Common Units are acquired by the General Partner
pursuant to Section 15.1B of the Agreement or (2) such redemption transaction
closes.
All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.
Dated:  ___________
Name of Limited Partner or Assignee:
(Signature of Limited Partner or Assignee)
(Street Address)
(City) (State) (Zip Code)



 
 
 
 
 
Issue Check Payable to:
 
Please insert social security
or identifying number:
 
Signature Medallion Guaranteed by:
 
 
 
  
 
  
 
 
  
 








